 



EXHIBIT 10.1
EXECUTION COPY
 
 
THREE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT
Dated as of October 19, 2005
among
JANUS CAPITAL GROUP INC.,
THE LENDERS NAMED HEREIN,
JPMORGAN CHASE BANK, N.A. as Syndication Agent,
and
CITIBANK, N.A.,
as Administrative Agent and Swingline Lender
 
CITIGROUP GLOBAL MARKETS INC., as Advisor, Co-Arranger and Co-Book Manager
J.P. MORGAN SECURITIES INC., as Co-Arranger and Co-Book Manager
 
 



--------------------------------------------------------------------------------



 



2

TABLE OF CONTENTS

                      Page   ARTICLE I

 
            DEFINITIONS

 
           
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Terms Generally     17  
 
            ARTICLE II

 
            THE CREDITS

 
           
SECTION 2.01.
  Commitments     17  
SECTION 2.02.
  Loans     18  
SECTION 2.03.
  Competitive Bid Procedure     19  
SECTION 2.04.
  Standby Borrowing Procedure     21  
SECTION 2.05.
  Swingline Loans     22  
SECTION 2.06.
  Interest Elections     23  
SECTION 2.07.
  Fees     24  
SECTION 2.08.
  Repayment of Loans; Evidence of Debt     25  
SECTION 2.09.
  Interest on Loans     26  
SECTION 2.10.
  Default Interest     27  
SECTION 2.11.
  Alternate Rate of Interest     27  
SECTION 2.12.
  Termination and Reduction of Commitments     28  
SECTION 2.13.
  Prepayment     28  
SECTION 2.14.
  Reserve Requirements; Change in Circumstances     29  
SECTION 2.15.
  Change in Legality     30  
SECTION 2.16.
  Indemnity     31  
SECTION 2.17.
  Pro Rata Treatment     31  
SECTION 2.18.
  Sharing of Setoffs     32  
SECTION 2.19.
  Payments     32  
SECTION 2.20.
  Taxes     33  
SECTION 2.21.
  Termination or Assignment of Commitments Under Certain Circumstances     35  
SECTION 2.22.
  Lending Offices and Lender Certificates; Survival of Indemnity     36  
 
            ARTICLE III

 
            REPRESENTATIONS AND WARRANTIES

 
           
SECTION 3.01.
  Corporate Existence and Standing     36  
SECTION 3.02.
  Authorization and Validity     36  
SECTION 3.03.
  No Conflict; Governmental Consent     36  



--------------------------------------------------------------------------------



 



3

             
SECTION 3.04.
  Compliance with Laws; Environmental and Safety Matters     37  
SECTION 3.05.
  Financial Statements     37  
SECTION 3.06.
  No Material Adverse Change     38  
SECTION 3.07.
  Subsidiaries     38  
SECTION 3.08.
  Litigation; Contingent Obligations     38  
SECTION 3.09.
  Material Agreements     38  
SECTION 3.10.
  Regulation U     38  
SECTION 3.11.
  Investment Company Act; Public Utility Holding Company Act     38  
SECTION 3.12.
  Use of Proceeds     39  
SECTION 3.13.
  Taxes     39  
SECTION 3.14.
  Accuracy of Information     39  
SECTION 3.15.
  No Undisclosed Dividend Restrictions     39  
 
            ARTICLE IV

 
            CONDITIONS

 
           
SECTION 4.01.
  All Borrowings     39  
SECTION 4.02.
  Conditions Precedent to Closing     40  
 
            ARTICLE V

 
            AFFIRMATIVE COVENANTS

 
           
SECTION 5.01.
  Conduct of Business; Maintenance of Ownership of Subsidiaries and     41  
 
  Maintenance of Properties        
SECTION 5.02.
  Insurance     42  
SECTION 5.03.
  Compliance with Laws and Payment of Material Obligations and Taxes     42  
SECTION 5.04.
  Financial Statements, Reports, etc     42  
SECTION 5.05.
  Other Notices     43  
SECTION 5.06.
  Books and Records; Access to Properties and Inspections     44  
SECTION 5.07.
  Use of Proceeds     44  
 
            ARTICLE VI

 
            NEGATIVE COVENANTS

 
           
SECTION 6.01.
  Indebtedness     44  
SECTION 6.02.
  Liens     46  
SECTION 6.03.
  Sale and Lease-Back Transactions     47  
SECTION 6.04.
  Mergers, Consolidations and Transfers of Assets     48  
SECTION 6.05.
  Transactions with Affiliates     48  
SECTION 6.06.
  Certain Other Agreements     48  
SECTION 6.07.
  Certain Financial Covenants     49  
SECTION 6.08.
  Margin Stock     49  
SECTION 6.09.
  Limitation on Investments in Capital Group Partners     50  
SECTION 6.10.
  Conduct of Business of Capital Group Partners     50  



--------------------------------------------------------------------------------



 



4

              ARTICLE VII

 
            EVENTS OF DEFAULT

 
           
 
            ARTICLE VIII

 
            THE AGENT

 
           
 
            ARTICLE IX

 
            MISCELLANEOUS

 
           
SECTION 9.01.
  Notices     55  
SECTION 9.02.
  Survival of Agreement     55  
SECTION 9.03.
  Binding Effect     56  
SECTION 9.04.
  Successors and Assigns     56  
SECTION 9.05.
  Expenses; Indemnity     59  
SECTION 9.06.
  Right of Setoff     61  
SECTION 9.07.
  Applicable Law     61  
SECTION 9.08.
  Waivers; Amendment     61  
SECTION 9.09.
  Interest Rate Limitation     62  
SECTION 9.10.
  Entire Agreement     62  
SECTION 9.11.
  Waiver of Jury Trial     62  
SECTION 9.12.
  Severability     62  
SECTION 9.13.
  Counterparts     62  
SECTION 9.14.
  Headings     62  
SECTION 9.15.
  Jurisdiction; Consent to Service of Process     63  
SECTION 9.16.
  Confidentiality     63  
SECTION 9.17.
  Electronic Communications     64  
SECTION 9.18.
  USA Patriot Act     65  



--------------------------------------------------------------------------------



 



5

     
Schedule 2.01
  Commitments
Schedule 3.07
  Subsidiaries
Schedule 3.08
  Litigation
Schedule 3.15
  Dividend Restrictions
Schedule 6.02
  Liens
Schedule 6.03
  Sale -- Leaseback Transactions
 
   
Exhibit A-1
  Form of Competitive Bid Request
Exhibit A-2
  Form of Notice of Competitive Bid Request
Exhibit A-3
  Form of Competitive Bid
Exhibit A-4
  Form of Competitive Bid Accept/Reject Letter
Exhibit A-5
  Form of Standby Borrowing Request
Exhibit B
  Form of Assignment and Acceptance
Exhibit C-1
  Form of Opinion of Hogan & Hartson LLP
Exhibit C-2
  Form of Opinion of Assistant General Counsel of the Borrower
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Confidentiality Agreement
Exhibit F
  Form of LLC Guarantee
Exhibit G
  Form of Administrative Questionnaire



--------------------------------------------------------------------------------



 



 

     THREE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
dated as of October 19, 2005 (the “Agreement”), among JANUS CAPITAL GROUP INC.,
a Delaware corporation (the “Borrower”), the lenders party hereto (the
“Lenders”), CITIBANK, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Agent”) and as Swingline Lender, and JPMORGAN CHASE BANK, N.A. as
Syndication Agent for the Lenders.
          The Borrower has requested the Lenders to extend credit in order to
enable it to borrow on a standby revolving credit basis on and after the date
hereof and at any time and from time to time prior to the Maturity Date (such
term and each other capitalized term used but not otherwise defined herein
having the meaning assigned to it in Article I) a principal amount not in excess
of $200,000,000 at any time outstanding. The Borrower has also requested the
Lenders to provide a procedure pursuant to which the Lenders may be invited to
bid on an uncommitted basis on short-term borrowings by the Borrower.
          The proceeds of borrowings hereunder are to be used for working
capital and general corporate purposes including, without limitation, (a) to
repurchase outstanding shares of capital stock of the Borrower or its
subsidiaries, (b) to finance non-hostile acquisitions by the Borrower and (c) to
repay maturing commercial paper or repay debt.
          The Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions herein set forth. Accordingly, the Borrower,
the Lenders and the Agent agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
          “ABR Loan” shall mean any Standby Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate
in effect for such Interest Period and (b) Statutory Reserves.



--------------------------------------------------------------------------------



 



2

          “Administrative Questionnaire” shall mean an Administrative
Questionnaire supplied by the Agent in the form of Exhibit G.
          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified and in any case shall include, when used with respect to the Borrower
or any Subsidiary, any joint venture in which the Borrower or such Subsidiary
holds an equity interest.
          “Agent’s Fees” shall have the meaning assigned to such term in
Section 2.07(c).
          “Alternate Base Rate” shall mean, for any day, a rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. For purposes hereof, “Prime Rate”
shall mean the rate of interest per annum publicly announced from time to time
by the Agent as its prime rate in effect at its principal office in New York
City; the Prime Rate is not intended to be the lowest rate of interest charged
by the Agent in connection with extensions of credit to debtors; each change in
the Prime Rate shall be effective on the date such change is publicly announced
as effective. “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it. If
for any reason the Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Agent to obtain sufficient quotations in accordance with the terms thereof, the
Alternate Base Rate shall be determined without regard to clause (b) of the
first sentence of this definition until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
          “Applicable Rate” shall mean, for any day, with respect to any
Eurodollar Standby Loan, or with respect to the Facility Fee or Utilization Fee
payable hereunder, the applicable rate per annum set forth below under the
caption “Eurodollar Spread”, “Facility Fee Rate” or “Utilization Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such day to the Index Debt:



--------------------------------------------------------------------------------



 



3

                          Index Debt Ratings:   Eurodollar Spread     Facility
Fee Rate     Utilization Fee Rate  
 
                       
Category 1
                       
A-/A3 or higher
    .295 %     .080 %     .125 %
 
                       
Category 2
                       
BBB+/Baa1
    .400 %     .100 %     .125 %
 
                       
Category 3
                       
BBB/Baa2
    .500 %     .125 %     .125 %
 
                       
Category 4
                       
BBB-/Baa3
    .600 %     .150 %     .125 %
 
                       
Category 5
                       
lower than BBB-/Baa3 or unrated
    .750 %     .250 %     .250 %

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories above the other, in which case the Applicable Rate shall be
determined by reference to the Category one level above the Category
corresponding to the lower rating; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Agent and the Lenders.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating of the other rating agency (or, if the
circumstances referred to in this sentence shall affect both rating agencies,
the ratings most recently in effect prior to such changes or cessations).
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Agent, in the form
of Exhibit B.
          “Attributable Debt” shall mean, in connection with a Sale and
Leaseback Transaction, the present value (discounted in accordance with GAAP at
the debt rate implied in the lease) of the obligations of the lessee for rental
payments during the term of the Lease month most recently ended prior to such
date and in the same manner described herein.



--------------------------------------------------------------------------------



 



4

          “B Share Fees” shall mean (a) the contingent deferred sales charges
payable by an investor in a load fund offered by the Borrower upon any
redemption by such investor prior to a certain number of years after such
investor’s investment in such fund and (b) the distribution fees payable by an
investor in a load fund offered by the Borrower, in each case payable at the
times and in the amounts described in the Janus World Funds plc prospectus dated
October 23, 2000, the Janus Universal Funds prospectus dated March 8, 2000, in
each case as amended from time to time, or the prospectus for any other
substantially similar fund.
          “B Share Purchaser” shall mean either a Finance Subsidiary or a
financial institution or trust that purchases B Share Fees in connection with a
Permitted B Share True Sale Transaction.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.
          “Borrower” shall have the meaning assigned to such term in the heading
of this Agreement.
          “Borrowing” shall mean (a) a group of Loans of a single Type made by
the Lenders (or, in the case of a Competitive Borrowing, by the Lender or
Lenders whose Competitive Bids have been accepted pursuant to Section 2.03) on a
single date and as to which a single Interest Period is in effect or (b) a
Swingline Loan.
          “Business Day” shall mean any day (other than a day which is a
Saturday, Sunday or legal holiday in the State of New York) on which banks are
open for business in New York City; provided, however, that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
          “Capital Group Partners” shall mean Capital Group Partners, Inc., a
wholly owned subsidiary of the Borrower.
          “Capitalized Lease Obligations” of any person shall mean the
obligations of such person under any lease that would be capitalized on a
balance sheet of such person prepared in accordance with GAAP, and the amount of
such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986.
          A “Change in Control” shall be deemed to have occurred if (i) at any
time, less than 75% of the members of the board of directors of the Borrower
shall be (A) individuals who are members of such board on the date hereof or
(B) individuals whose election, or nomination for election by the Borrower’s
stockholders, was approved by a vote of at least 75% of the members of the board
then in office who are individuals



--------------------------------------------------------------------------------



 



5

described in this clause (B) or in the preceding clause (A) or (ii) at any time,
any person or any two or more persons acting as a partnership, limited
partnership, syndicate, or other group for the purpose of acquiring, holding or
disposing of securities of the Borrower, shall become, according to public
announcement or filing, the “beneficial owner” (as defined in Rule 13d-3 issued
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of securities of the Borrower representing 30% or more (calculated in accordance
with such Rule 13d-3) of the combined voting power of the Borrower’s then
outstanding voting securities.
          “Citibank” shall mean Citibank, N.A.
          “Code” shall mean the Internal Revenue Code of 1986, as the same may
be amended from time to time.
          “Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Standby Loans and to acquire participations in Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.12 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Commitment, as applicable. As of the date
hereof, the aggregate amount of the Lenders’ Commitments is $200,000,000.
          “Competitive Bid” shall mean an offer by a Lender to make a
Competitive Loan pursuant to Section 2.03.
          “Competitive Bid Accept/Reject Letter” shall mean a notification made
by the Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4.
          “Competitive Bid Rate” shall mean, as to any Competitive Bid made by a
Lender pursuant to Section 2.03(b), (i) in the case of a Eurodollar Loan, the
Margin, and (ii) in the case of a Fixed Rate Loan, the fixed rate of interest
offered by the Lender making such Competitive Bid.
          “Competitive Bid Request” shall mean a request made pursuant to
Section 2.03 in the form of Exhibit A-1.
          “Competitive Borrowing” shall mean a borrowing consisting of a
Competitive Loan or concurrent Competitive Loans from a Lender or Lenders whose
Competitive Bids for such Borrowing have been accepted by the Borrower under the
bidding procedure described in Section 2.03.
          “Competitive Loan” shall mean a Loan from a Lender to the Borrower
pursuant to the bidding procedure described in Section 2.03. Each Competitive
Loan shall be a Eurodollar Competitive Loan or a Fixed Rate Loan.



--------------------------------------------------------------------------------



 



6

          “Confidential Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated September 2005.
          “Consolidated Adjusted Net Worth” shall mean, on any date, the
stockholders’ equity of the Borrower and the Consolidated Subsidiaries on such
date, computed and consolidated in accordance with GAAP, minus “accumulated
other comprehensive income” as shown on the Borrower’s consolidated balance
sheet under stockholders’ equity.
          “Consolidated EBITDA” shall mean, for any period, the sum for such
period of (a) Consolidated Net Income, (b) Consolidated Interest Expense,
(c) provision for income taxes for the Borrower and the Consolidated
Subsidiaries, (d) any amount which in the determination of Consolidated Net
Income has been deducted for depreciation expense or amortization expense and
(e) to the extent not included in clause (d), writeoffs of goodwill (excess of
purchase cost over net assets acquired), in each case determined in accordance
with GAAP.
          “Consolidated Interest Expense” shall mean, for any period, total
interest expense of the Borrower and the Consolidated Subsidiaries on a
consolidated basis for such period, determined in accordance with GAAP,
including (i) the amortization of debt discounts to the extent included in
interest expense in accordance with GAAP, (ii) the amortization of all fees
(including fees with respect to interest rate protection agreements or other
interest rate hedging arrangements) payable in connection with the incurrence of
Indebtedness to the extent included in interest expense in accordance with GAAP
and (iii) the portion of any rents payable under capital leases allocable to
interest expense in accordance with GAAP.
          “Consolidated Net Income” shall mean, for any period, the net income
of the Borrower and the Consolidated Subsidiaries on a consolidated basis for
such period, determined in accordance with GAAP, but without giving effect to
(a) any extraordinary gains, (b) any gains during such period relating to the
sale, transfer or other disposition of any assets of the Borrower or any
subsidiary (other than in the ordinary course of business), (c) any costs,
expenses or losses incurred during such period (which for each annual period
commencing on the date hereof or any anniversary thereof shall not exceed
$200,000,000, and in the aggregate for all such periods shall not exceed
$400,000,000) consisting of or relating or attributable to (i) the sale,
transfer or other disposition, in whole or in part, of any subsidiary or
Affiliate of the Borrower or the Consolidated Subsidiaries, (ii) any exchange,
repayment, prepayment, purchase or redemption by the Borrower or any Subsidiary
of the outstanding Indebtedness of the Borrower, and (iii) any fines, penalties,
damages, or restitution or other settlement payments related to regulatory
investigations into trading practices in the mutual fund industry, and (d) any
costs, expenses or losses incurred during such period consisting of or relating
or attributable to (i) reserves established for GAAP purposes for or settlement
with and payments to any taxation Governmental Authority in connection with the
DST Equity Exchange (such amounts under this clause (d)(i) not to exceed the
amounts held in or attributed to, from time to time, the Reserve Account),
(ii) non-cash write-downs of goodwill and intangible assets, and (iii) any
non-cash amortization of long term incentive compensation.



--------------------------------------------------------------------------------



 



7

          “Consolidated Net Loss” shall mean, for any period, the net loss of
the Borrower and the Consolidated Subsidiaries on a consolidated basis for such
period plus writeoffs of goodwill for such period (excess of purchase cost over
net assets acquired), in each case determined in accordance with GAAP.
          “Consolidated Net Worth” shall mean, on any date, the stockholders’
equity of the Borrower and the Consolidated Subsidiaries on such date, computed
and consolidated in accordance with GAAP.
          “Consolidated Subsidiary” shall mean each Subsidiary the financial
statements of which shall be required to be consolidated with the financial
statements of the Borrower in accordance with GAAP.
          “Consolidated Total Indebtedness” shall mean at any date all
Indebtedness of the Borrower and the Consolidated Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.
          “Controlled Group” shall mean all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower or any Subsidiary, are treated
as a single employer under Section 414(b) or 414(c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, are treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.
          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.
          “Disclosed Matter” shall mean the existence or occurrence of any
matter which has been disclosed by the Borrower (i) on Schedule 3.08 hereto,
(ii) in any filing on Form 10-K, 10-Q or 8-K made with the Securities and
Exchange Commission prior to October 19, 2005, or (iii) in the Confidential
Memorandum; provided, that no matter shall constitute a “Disclosed Matter” to
the extent it shall prove to be, or shall become, materially more adverse to the
Borrower and the Subsidiaries taken as a whole or to the Lenders than it would
have reasonably appeared to be on the basis of the disclosure contained in any
of the documents referred to above in this definition.
          “dollars” or “$” shall mean lawful money of the United States of
America.



--------------------------------------------------------------------------------



 



8

          “DST Equity Exchange” shall mean the exchange by the Borrower of
32,300,000 shares of the common stock of DST Systems owned by it for equity of
equal value of Capital Group Partners.
          “DST Systems” shall mean DST Systems, Inc., a Delaware corporation.
          “Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a
Lender, or (c) any other Person approved by (i) the Agent, (ii) unless an Event
of Default has occurred and is continuing at the time any assignment is effected
in accordance with Section 9.04, the Borrower and (iii) in the case of an
assignment of all or a portion of a Commitment or any Lender’s obligations in
respect of its Swingline Exposure, the Swingline Lender, such approval by the
Agent, the Borrower and the Swingline Lender, as applicable, not to be
unreasonably withheld or delayed; provided, however, that none of (1) the
Borrower, (2) any Affiliate of the Borrower or (3) an investment manager, an
investment company or any similar entity shall qualify as an Eligible Assignee .
          “Environmental Lien” shall mean a Lien in favor of any governmental
entity for (a) any liability under Federal or state environmental laws or
regulations (including, without limitation, RCRA and CERCLA) or (b) damages
arising from costs incurred by such governmental entity in response to a release
of a hazardous or toxic waste, substance or constituent, or other substance into
the environment.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.
          “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Loans.
          “Eurodollar Competitive Borrowing” shall mean a Borrowing comprised of
Eurodollar Competitive Loans.
          “Eurodollar Competitive Loan” shall mean any Competitive Loan bearing
interest at a rate determined by reference to the LIBO Rate in accordance with
the provisions of Article II.
          “Eurodollar Loan” shall mean any Eurodollar Competitive Loan or
Eurodollar Standby Loan.
          “Eurodollar Standby Borrowing” shall mean a Borrowing comprised of
Eurodollar Standby Loans.
          “Eurodollar Standby Loan” shall mean any Standby Loan bearing interest
at a rate determined by reference to the Adjusted LIBO Rate in accordance with
the provisions of Article II.
          “Event of Default” shall have the meaning assigned to such term in
Article VII.



--------------------------------------------------------------------------------



 



9

          “Excess Margin Stock” shall mean that portion, if any, of the Margin
Stock owned by the Borrower and the Subsidiaries that must be excluded from the
restrictions imposed by Section 6.02 and Section 6.04 in order for the value
(determined in accordance with Regulation U) of the Margin Stock subject to such
Sections to account for less than 25% of the aggregate value (as so determined)
of all assets subject to such Sections.
          “Existing Credit Agreement” shall mean the Borrower’s 364-Day
Competitive Advance and Revolving Credit Facility Agreement dated as of
October 20, 2004.
          “Facility Fee” shall have the meaning assigned to such term in
Section 2.07(a).
          “Fee Letter” shall mean the letter agreement dated as of September 27,
2005, among the Borrower, the Agent and Citigroup Global Markets Inc.
          “Fees” shall mean the Facility Fee, the Utilization Fee and the
Agent’s Fees.
          “Finance Subsidiary” shall mean a special purpose subsidiary engaged
solely in purchasing, owning and financing receivables as part of a Permitted B
Share True Sale Transaction.
          “Financial Officer” of any corporation shall mean the chief financial
officer, principal accounting officer, vice-president-finance, treasurer,
assistant treasurer or controller of such corporation.
          “Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate
Loans.
          “Fixed Rate Loan” shall mean any Competitive Loan bearing interest at
a fixed percentage rate per annum (expressed in the form of a decimal to no more
than four decimal places) specified by the Lender making such Loan in its
Competitive Bid.
          “GAAP” shall mean U.S. generally accepted accounting principles,
applied on a consistent basis.
          “Governmental Authority” shall mean any Federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
body.
          “Guarantee” of a person shall mean any agreement by which such person
assumes, guarantees, endorses, contingently agrees to purchase or provide funds
for the payment of, or otherwise becomes liable upon, the obligation of any
other person, or agrees to maintain the net worth or working capital or other
financial condition of any other person or otherwise assures any creditor of
such other person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract, and shall include, without
limitation, the contingent liability of such person in connection with any
application for a Letter of Credit. The term “Guarantee” used as a verb has a
corresponding meaning.



--------------------------------------------------------------------------------



 



10

          “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes, acceptances, equipment trust
certificates or similar instruments, (c) all obligations of such person issued
or assumed as the deferred purchase price of property or services other than
accounts payable arising in the ordinary course of such person’s business on
terms customary in the trade, (d) all obligations of such person, whether or not
assumed, secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien or payable
out of the proceeds or production from property owned or acquired by such
person, (e) Capitalized Lease Obligations of such person, (f) all Guarantees by
such person of Indebtedness of others and (g) any other obligations or
securities which such person is directly or indirectly obligated to repay,
redeem, retire, extinguish or repurchase on or prior to the Maturity Date (i) at
a fixed or determinable date, whether by operation of a sinking fund or
otherwise, (ii) at the option of any person other than the issuer thereof or
(iii) upon the occurrence of a condition not solely within the control of the
issuer thereof or obligor thereon, such as a redemption out of future earnings.
The Indebtedness of any person shall include the Indebtedness of any other
entity (including any partnership in which such person is a general partner) to
the extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such person is not liable therefor.
          “Index Debt” shall mean senior, unsecured, long-term indebtedness for
borrowed money of the Borrower that is not guaranteed by any other Person or
subject to any other credit enhancement.
          “Interest Coverage Ratio” shall mean for any period of four
consecutive fiscal quarters ended on the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense for such period.
          “Interest Election Request” shall have the meaning assigned to such
term in Section 2.06(b).
          “Interest Payment Date” shall mean, with respect to any Loan, the last
day of the Interest Period applicable thereto and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration or a Fixed Rate
Loan with an Interest Period of more than 90 days’ duration, each day that would
have been an Interest Payment Date for such Loan had successive Interest Periods
of three months’ duration or 90 days duration, as the case may be, been
applicable to such Loan and, in addition, the date of any refinancing with a
Loan of a different Type.
          “Interest Period” shall mean (a) as to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in



--------------------------------------------------------------------------------



 



11

the calendar month that is 1, 2, 3, 6 or, if available to all the Lenders, 9 or
12, months thereafter, as the Borrower may elect, (b) as to any ABR Borrowing,
the period commencing on the date of such Borrowing and ending on the date
90 days thereafter or, if earlier, on the Maturity Date or the date of
prepayment of such Borrowing, (c) as to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the date specified in the
Competitive Bids in which the offer to make the Fixed Rate Loans comprising such
Borrowing were extended, which shall not be earlier than seven days after the
date of such Borrowing or later than 360 days after the date of such Borrowing
and (d) as to any Swingline Loan, the period commencing on the date of such
Swingline Loan and ending on the earlier of (x) the Maturity Date and (y) the
fifth Business Day after the date of such Swingline Loan; provided, however,
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of Eurodollar Loans only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
          “Janus Capital Management LLC” shall mean Janus Capital Management
LLC, a Delaware limited liability company.
          “Lenders” shall mean (a) the financial institutions listed on
Schedule 2.01 (other than any such financial institution that has ceased to be a
party hereto pursuant to an Assignment and Acceptance) and (b) any financial
institution that has become a party hereto pursuant to an Assignment and
Acceptance. Unless the context clearly indicates otherwise, the term “Lenders”
shall include the Swingline Lender.
          “Letter of Credit” of a person shall mean a letter of credit or
similar instrument that is issued upon the application of such person or upon
which such person is an account party or for which such person is in any way
liable.
          “Leverage Ratio’’ shall mean, on any date, the ratio of
(a) Consolidated Total Indebtedness as of such date to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters of the Borrower ended on such
date (or, if such date is not the last day of a fiscal quarter, on the last day
of the fiscal quarter of the Borrower most recently ended prior to such date).
          “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the rate appearing on Page 3750 of the Telerate Service (or
on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowings



--------------------------------------------------------------------------------



 



12

for such Interest Period shall be the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which dollar deposits are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to the amount
that would be the Reference Banks’ respective ratable shares of such Eurodollar
Borrowing if such Eurodollar Borrowing were to be a Standby Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
          “LLC Guarantee” shall mean a Guarantee Agreement in the form of
Exhibit F hereto between Janus Capital Management LLC and the Agent.
          “Loan” shall mean a Competitive Loan or a Standby Loan, whether made
as a Eurodollar Loan, an ABR Loan, a Fixed Rate Loan or a Swingline Loan, each
as permitted hereby.
          “Loan Documents” shall mean this Agreement, the Fee Letter (and the
commitment letter executed in connection therewith) and the LLC Guaranty.
          “Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.
          “Margin Stock” shall have the meaning given such term under
Regulation U.
          “Material Adverse Effect” shall mean a material adverse effect on
(a) the business, assets, liabilities, operations, condition (financial or
otherwise) or prospects of the Borrower and the Subsidiaries taken as a whole,
(b) the ability of the Borrower to perform any of its obligations under any Loan
Document or to complete the Transactions in any material respect or (c) the
rights of or benefits available to the Lenders under any Loan Document; provided
that no Disclosed Matter shall constitute a Material Adverse Effect.
          “Maturity Date” shall mean October 19, 2008.
          “Moody’s” shall mean Moody’s Investors Service, Inc.



--------------------------------------------------------------------------------



 



13

          “Multiemployer Plan” shall mean a Plan that is a “multiemployer plan”
as defined in Section 4001(a)(3) of ERISA as to which the Borrower or any member
of the Controlled Group may have any liability.
          “Multiple Employer Plan” shall mean a Plan that is a single-employer
plan which has two or more contributing sponsors at least two of whom are not
under common control or who made contributions under such Plan during the
preceding five years.
          “Obligations” shall mean all unpaid principal of and accrued and
unpaid interest on the Loans, all accrued and unpaid Fees and all other
obligations of the Borrower to the Lenders or to any Lender or the Agent arising
under the Loan Documents.
          “PBGC” shall mean the Pension Benefit Guarantee Corporation referred
to and defined in ERISA.
          “Permitted B Share Recourse Financing Transaction” shall mean any
pledge by the Borrower of the B Share Fees to third parties in order to secure
Indebtedness extended by such third parties; provided that the Agent shall be
satisfied with the structure and documentation for such transaction and that the
terms of such transaction, including the advance rate and any termination
events, shall be consistent with those prevailing in the market at the time for
similar transactions.
          “Permitted B Share Transaction” shall mean a Permitted B Share True
Sale Transaction or a Permitted B Share Recourse Financing Transaction.
          “Permitted B Share True Sale Transaction” shall mean any sale by the
Borrower of B Share Fees to a B Share Purchaser in a true sale transaction
without any recourse based upon the collectibility of the B Share Fees sold and
the sale or pledge of such B Share Fees (or an interest therein) by such B Share
Purchaser, in each case without any Guarantee by, or other recourse to, or
credit support by, the Borrower or any Subsidiary (other than to such B Share
Purchaser, if it is a Finance Subsidiary) or recourse to any assets of the
Borrower or any Subsidiary; provided that the Agent shall be satisfied with the
structure and documentation for such transaction and that the terms of such
transaction, including the price at which B Share Fees are sold to such B Share
Purchaser and any termination events, shall be consistent with those prevailing
in the market at the time for similar transactions.
          “Permitted Subordinated Debt” shall mean any unsecured Indebtedness of
the Borrower (a) the principal of which is not by its terms required to be
repaid, prepaid, redeemed, repurchased or defeased, in whole or in part, at the
option of any holder thereof or on any date prior to the Maturity Date, (b) that
is not guaranteed by any Subsidiary, (c) that is fully subordinated to the
Obligations of the Borrower in the event of any bankruptcy, reorganization or
insolvency proceeding with respect to the Borrower, (d) that provides that no
payments of interest will be made during the continuance of any Default in the
payment of the principal of or interest on the Obligations, (e) that provides on
customary terms that payments of interest may be suspended for a period of 180
days



--------------------------------------------------------------------------------



 



14

during the continuance of non-payment Defaults upon notice given by the Agent on
behalf of the Lenders and (f) the subordination provisions of which, insofar as
they relate to the Obligations, are otherwise customary for publicly offered
subordinated debt securities.
          “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, or any agency or political subdivision thereof.
          “Plan” shall mean any employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code as to which the Borrower or any member of the Controlled Group may
have any liability.
          “Pro Rata Percentage” of any Lender at any time shall mean the
percentage of the Total Commitment represented by such Lender’s Commitment. In
the event that the Total Commitment shall have expired or been terminated, the
Pro Rata Percentage with respect to any Lender shall be such Lender’s Pro Rata
Percentage most recently in effect prior to such expiration or termination of
the Total Commitment, giving effect to any subsequent assignments pursuant to
Section 9.04.
          “RCRA” shall mean the Resources Conservation and Recovery Act, as the
same may be amended from time to time.
          “Reference Banks” shall mean Citibank, JPMorgan Chase Bank, N.A. and
Wells Fargo Bank, N.A.
          “Register” shall have the meaning given such term in Section 9.04(d).
          “Regulation D” shall mean Regulation D of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Replacement Indebtedness” shall mean, in respect of any Indebtedness
(“Original Indebtedness”), Indebtedness extending the maturity of or refunding,
refinancing or replacing, in whole or in part, such Original Indebtedness;
provided that (i) the principal amount of such Replacement Indebtedness shall
not exceed the principal amount of such Original Indebtedness; (ii) no
Subsidiaries shall be liable for any such Replacement Indebtedness that shall
not have been liable for such Original Indebtedness; (iii) if such Original
Indebtedness shall have been subordinated to the Obligations, such Replacement
Indebtedness shall be subordinated to the Obligations on terms not less
favorable to the Lenders; (iv) such Replacement Indebtedness shall not have a
shorter maturity than such Original Indebtedness or be subject to any
requirement not applicable to such Original Indebtedness that such Replacement
Indebtedness be prepaid, redeemed, repurchased or defeased on one or more
scheduled dates or upon the happening of one or more events (other than events
of default or change of control events) before the maturity



--------------------------------------------------------------------------------



 



15

of such Original Indebtedness; and (v) the incurrence of any Replacement
Indebtedness that refunds, refinances or replaces Original Indebtedness under
any revolving credit or similar facility shall be accompanied by the termination
of commitments under such facility equal in amount to such Original
Indebtedness.
          “Reportable Event” shall mean any reportable event as defined in
Section 4043 of ERISA and the regulations issued under such Section with respect
to a Plan (other than a Multiemployer Plan), excluding, however, such events as
to which the PBGC by regulation or by technical update waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event; provided that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a reportable event
regardless of the issuance of any waiver in accordance with Section 412(d) of
the Code.
          “Required Lenders” shall mean, at any time, Lenders in the aggregate
holding more than 50% of the Total Commitment or, for purposes of acceleration
pursuant to clause (ii) of Article VII or if the Total Commitment has been
terminated, Lenders in the aggregate representing more than 50% of the sum of
the Revolving Credit Exposure and the principal amount of the outstanding
Competitive Loans.
          “Reserve Account” shall mean an amount, determined from time to time
by the Borrower in its sole discretion (but not to exceed $430,000,000 plus any
accrued interest from March 15, 2004 to the then-current date), held or
maintained by the Borrower as a contingency reserve in respect of any potential
or actual settlement with or payments to any taxation Governmental Authority in
connection with the DST Equity Exchange.
          “Responsible Officer” of any corporation shall mean any executive
officer or Financial Officer of such corporation and any other officer or
similar official thereof responsible for the administration of the obligations
of such corporation in respect of this Agreement.
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding Standby
Loans of such Lender plus the aggregate amount at such time of such Lender’s
Swingline Exposure.
          “Sale and Leaseback Transaction” shall have the meaning assigned to
such term in Section 6.03.
          “S&P” shall mean Standard & Poor’s Ratings Service.
          “Standby Borrowing” shall mean a borrowing consisting of simultaneous
Standby Loans from each of the Lenders.
          “Standby Borrowing Request” shall mean a request made pursuant to
Section 2.04 in the form of Exhibit A-5.



--------------------------------------------------------------------------------



 



16

          “Standby Loans” shall mean the revolving loans made by the Lenders to
a Borrower pursuant to Sections 2.01 and 2.04. Each Standby Loan shall be a
Eurodollar Standby Loan or an ABR Loan.
          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the Agent is
subject for Eurocurrency Liabilities (as defined in Regulation D). Such reserve
percentages shall include any imposed pursuant to Regulation D. Eurodollar Loans
shall be deemed to constitute Eurocurrency Liabilities and to be subject to such
reserve requirements without benefits of or credit for proration, exemptions or
offsets. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
          “subsidiary” shall mean, with respect to any person, any corporation,
partnership, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests or limited liability company interests or other
ownership interests are, at the time any determination is being made, owned,
controlled or held.
          “Subsidiary” shall mean any direct or indirect subsidiary of the
Borrower.
          “Swingline Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.
          “Swingline Lender” shall mean Citibank, in its capacity as lender of
Swingline Loans hereunder, or another Lender that has agreed to provide
Swingline Loans hereunder; provided that the Borrower shall have delivered to
the Agent a written notice that it has elected to replace Citibank as Swingline
Lender (it being understood that there shall be only one Swingline Lender
hereunder at any time).
          “Swingline Loan” shall mean a Loan made pursuant to Section 2.05.
          “Total Commitment” shall mean at any time the aggregate amount of the
Lenders’ Commitments under this Agreement, as in effect at such time.
          “Transactions” shall have the meaning assigned to such term in
Section 3.02.
          “Type”, when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, “Rate” shall include the
Adjusted LIBO Rate, the LIBO Rate, the Alternate Base Rate and the Fixed Rate.



--------------------------------------------------------------------------------



 



17

          “Unfunded Liabilities” shall mean, on any date of determination,
(a) in the case of Multiemployer Plans and Multiple Employer Plans, the
liability of the Borrower and the Subsidiaries if they were to incur a complete
withdrawal from each such plan and (b) in the case of all other Plans, all
“unfunded benefit liabilities” as defined in Section 4001(a)(18) of ERISA.
          “Utilization Fee” shall have the meaning assigned to such term in
Section 2.07(b).
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
however, that, for purposes of determining compliance with any covenant set
forth in Article VI, such terms shall be construed in accordance with GAAP as in
effect on the date of this Agreement applied on a basis consistent with the
application used in preparing the Borrower’s audited financial statements
referred to in Section 3.05. In the event that any change in GAAP materially
affects any provision of this Agreement, the parties hereto agree that, at the
request of the Borrower or the Required Lenders, they shall negotiate in good
faith in order to amend the affected provisions in such a way as will restore
the parties to their respective positions prior to such change, and, following
any such request, until such amendment becomes effective, the Borrower’s
compliance with such provisions shall be determined on the basis of GAAP as in
effect immediately before such change in GAAP became effective.
ARTICLE II
THE CREDITS
          SECTION 2.01. Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Standby Loans to the Borrower, at any
time and from time to time on and after the date hereof and until the earlier of
the Maturity Date and the termination of the Commitment of such Lender, in an
aggregate principal amount at any time outstanding that will not result in
(a) the Revolving Credit Exposure of any Lender exceed such Lender’s Commitment
or (b) the sum of the total Revolving Credit Exposures plus the outstanding
aggregate principal amount of all Competitive Loans exceed the Total Commitment.
Within the foregoing limits, the Borrower may borrow, pay or prepay and reborrow
hereunder, on and after the date hereof and prior to the Maturity Date, subject
to the terms, conditions and limitations set forth herein.



--------------------------------------------------------------------------------



 



18

          SECTION 2.02. Loans. (a) Each Standby Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their Commitments; provided, however, that the failure of any Lender to make any
Standby Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Each Competitive Loan shall be made in accordance
with the procedures set forth in Section 2.03. The Standby Loans or Competitive
Loans or Swingline Loans comprising any Borrowing shall be (i) in the case of
Competitive Loans, in an aggregate principal amount which is an integral
multiple of $1,000,000 and not less than $10,000,000, (ii) in the case of
Standby Loans, in an aggregate principal amount which is an integral multiple of
$1,000,000 and not less than (A) $5,000,000 in the case of Eurodollar Standby
Loans and (B) $1,000,000 in the case of ABR Loans (or, in each case, an
aggregate principal amount equal to the remaining balance of the available
Commitments) and (iii) in the case of Swingline Loans, in an aggregate principal
amount which is an integral multiple of $1,000,000.
          (b) Each Competitive Borrowing shall be comprised entirely of
Eurodollar Competitive Loans or Fixed Rate Loans, and each Standby Borrowing
shall be comprised entirely of Eurodollar Standby Loans or ABR Loans, as the
Borrower may request pursuant to Section 2.03 or 2.04, as applicable, and each
Swingline Loan shall be comprised entirely of ABR Loans unless otherwise agreed
by the Borrower and the Swingline Lender. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing which, if made, would result in an aggregate of more than
eight separate Standby Loans of any Lender being outstanding hereunder at any
one time. For purposes of the foregoing, Loans having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Loans.
          (c) Subject to Section 2.06, each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the Agent in New York, New York, not later than
12:00 noon, New York City time, and the Agent shall by 3:00 p.m., New York City
time, credit the amounts so received to the general deposit account of the
Borrower with the Agent or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, return the
amounts so received to the respective Lenders; provided that Swingline Loans
shall be made as provided in Section 2.05. Competitive Loans shall be made by
the Lender or Lenders whose Competitive Bids therefor are accepted pursuant to
Section 2.03 in the amounts so accepted and Standby Loans shall be made by the
Lenders pro rata in accordance with Section 2.17. The failure of any Lender to
make any Loan



--------------------------------------------------------------------------------



 



19

required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Unless the Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Agent such Lender’s portion of such Borrowing, the Agent may
assume that such Lender has made such portion available to the Agent on the date
of such Borrowing in accordance with this paragraph (c) and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Agent, such Lender and the Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, the Federal
Funds Effective Rate. If such Lender shall repay to the Agent such corresponding
amount, such amount shall constitute such Lender’s Loan as part of such
Borrowing for purposes of this Agreement.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.
          SECTION 2.03. Competitive Bid Procedure. (a) In order to request
Competitive Bids, the Borrower shall hand deliver or telecopy to the Agent a
duly completed Competitive Bid Request in the form of Exhibit A-1 hereto, to be
received by the Agent (i) in the case of a Eurodollar Competitive Borrowing, not
later than 10:00 a.m., New York City time, four Business Days before a proposed
Competitive Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later
than 10:00 a.m., New York City time, one Business Day before a proposed
Competitive Borrowing. No ABR Loan shall be requested in, or made pursuant to, a
Competitive Bid Request. A Competitive Bid Request that does not conform
substantially to the format of Exhibit A-1 may be rejected in the Agent’s sole
discretion, and the Agent shall promptly notify the Borrower of such rejection
by telecopier. Such request shall in each case refer to this Agreement and
specify (x) whether the Borrowing then being requested is to be a Eurodollar
Borrowing or a Fixed Rate Borrowing, (y) the date of such Borrowing (which shall
be a Business Day) and the aggregate principal amount thereof which shall be in
a minimum principal amount of $10,000,000 and in an integral multiple of
$1,000,000, and (z) the Interest Period with respect thereto (which may not end
after the Maturity Date). Promptly after its receipt of a Competitive Bid
Request that is not rejected as aforesaid, the Agent shall invite by telecopier
(in the form set forth in Exhibit A-2 hereto) the Lenders to bid, on the terms
and conditions of this Agreement, to make Competitive Loans pursuant to the
Competitive Bid Request. Competitive Borrowings may not be made in an aggregate
principal amount outstanding at any time greater than the Total Commitment minus
the Revolving Credit Exposures at such time.



--------------------------------------------------------------------------------



 



20

          (b) Each Lender may, in its sole discretion, make one or more
Competitive Bids to the Borrower responsive to a Competitive Bid Request. Each
Competitive Bid by a Lender must be received by the Agent via telecopier, in the
form of Exhibit A-3 hereto, (i) in the case of a Eurodollar Competitive
Borrowing, not later than 9:30 a.m., New York City time, three Business Days
before a proposed Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 9:30 a.m., New York City time, on the day of a
proposed Competitive Borrowing. Multiple bids will be accepted by the Agent.
Competitive Bids that do not conform substantially to the format of Exhibit A-3
may be rejected by the Agent after conferring with, and upon the instruction of,
the Borrower, and the Agent shall notify the Lender making such nonconforming
bid of such rejection as soon as practicable. Each Competitive Bid shall refer
to this Agreement and specify (x) the principal amount (which shall be in a
minimum principal amount of $10,000,000 and in an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make to the Borrower, (y) the Competitive Bid Rate or Rates
at which the Lender is prepared to make the Competitive Loan or Loans and
(z) the Interest Period and the last day thereof. If any Lender shall elect not
to make a Competitive Bid, such Lender shall so notify the Agent via telecopier
(I) in the case of Eurodollar Competitive Loans, not later than 9:30 a.m., New
York City time, three Business Days before a proposed Competitive Borrowing, and
(II) in the case of Fixed Rate Loans, not later than 9:30 a.m., New York City
time, on the day of a proposed Competitive Borrowing; provided, however, that
failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any Competitive Loan as part of such Competitive Borrowing. A
Competitive Bid submitted by a Lender pursuant to this paragraph (b) shall be
irrevocable.
          (c) The Agent shall promptly notify the Borrower by telecopier of all
the Competitive Bids made, the Competitive Bid Rate and the principal amount of
each Competitive Loan in respect of which a Competitive Bid was made and the
identity of the Lender that made each bid. The Agent shall send a copy of all
Competitive Bids to the Borrower for its records as soon as practicable after
completion of the bidding process set forth in this Section 2.03.
          (d) The Borrower may in its sole and absolute discretion, subject only
to the provisions of this paragraph (d), accept or reject any Competitive Bid
referred to in paragraph (c) above. The Borrower shall notify the Agent by
telephone, confirmed by telecopier in the form of a Competitive Bid
Accept/Reject Letter in the form of Exhibit A-4 hereto, whether and to what
extent it has decided to accept or reject any of or all the bids referred to in
paragraph (c) above, (x) in the case of a Eurodollar Competitive Borrowing, not
later than 10:30 a.m., New York City time, three Business Days before a proposed
Competitive Borrowing, and (y) in the case of a Fixed Rate Borrowing, not later
than 10:30 a.m., New York City time, on the day of a proposed Competitive
Borrowing; provided, however, that (i) the failure by the Borrower to give such
notice shall be deemed to be a rejection of all the bids referred to in
paragraph (c) above, (ii) the Borrower shall not accept a bid made at a
particular Competitive Bid Rate if it has decided to reject a bid made at a
lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Borrower shall not exceed the principal amount specified in the
Competitive Bid Request and shall be in a minimum principal amount of
$10,000,000, (iv) if the Borrower shall accept a bid or bids made at a
particular

 



--------------------------------------------------------------------------------



 



21 
Competitive Bid Rate but the amount of such bid or bids shall cause the total
amount of bids to be accepted by the Borrower to exceed the amount specified in
the Competitive Bid Request, then the Borrower shall accept a portion of such
bid or bids in an amount equal to the amount specified in the Competitive Bid
Request less the amount of all other Competitive Bids accepted with respect to
such Competitive Bid Request, which acceptance, in the case of multiple bids at
such Competitive Bid Rate, shall be made pro rata in accordance with the amount
of each such bid at such Competitive Bid Rate, and (v) except pursuant to clause
(iv) above, no bid shall be accepted for a Competitive Loan unless such
Competitive Loan is in a minimum principal amount of $10,000,000 and an integral
multiple of $1,000,000; provided further, however, that if a Competitive Loan
must be in an amount less than $10,000,000 because of the provisions of clause
(iv) above, such Competitive Loan may be for a minimum of $1,000,000 or any
integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple bids at a particular Competitive Bid Rate
pursuant to clause (iv) the amounts shall be rounded to integral multiples of
$1,000,000 in a manner which shall be in the discretion of the Borrower. A
notice given by the Borrower pursuant to this paragraph (d) shall be
irrevocable.
          (e) The Agent shall promptly notify each bidding Lender whether or not
its Competitive Bid has been accepted (and if so, in what amount and at what
Competitive Bid Rate) by telecopy sent by the Agent, and each successful bidder
will thereupon become bound, subject to the other applicable conditions hereof,
to make the Competitive Loan in respect of which its bid has been accepted.
          (f) A Competitive Bid Request shall not be made within five Business
Days after the date of any previous Competitive Bid Request.
          (g) If the Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such bid directly to the Borrower one
quarter of an hour earlier than the latest time at which the other Lenders are
required to submit their bids to the Agent pursuant to paragraph (b) above.
          (h) All notices required by this Section 2.03 shall be given in
accordance with Section 9.01.
          SECTION 2.04. Standby Borrowing Procedure. In order to request a
Standby Borrowing, the Borrower shall hand deliver or telecopy to the Agent in
the form of Exhibit A-5 (a) in the case of a Eurodollar Standby Borrowing, not
later than 10:30 a.m., New York City time, three Business Days before a proposed
borrowing and (b) in the case of an ABR Borrowing, not later than 10:30 a.m.,
New York City time, on the day of a proposed borrowing. No Fixed Rate Loan shall
be requested or made pursuant to a Standby Borrowing Request. Such notice shall
be irrevocable and shall in each case specify (i) whether the Borrowing then
being requested is to be a Eurodollar Standby Borrowing or an ABR Borrowing;
(ii) the date of such Standby Borrowing (which shall be a Business Day) and the
amount thereof; and (iii) if such Borrowing is to be a Eurodollar Standby
Borrowing, the Interest Period with respect thereto. If no election as to the
Type of Standby Borrowing is specified in any such notice, then the requested



--------------------------------------------------------------------------------



 



22

Standby Borrowing shall be an ABR Borrowing. If no Interest Period with respect
to any Eurodollar Standby Borrowing is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If the Borrower shall not have given notice in accordance with this
Section 2.04 of its election to refinance a Standby Borrowing prior to the end
of the Interest Period in effect for such Borrowing, then the Borrower shall
(unless such Borrowing is repaid at the end of such Interest Period) be deemed
to have given notice of an election to refinance such Borrowing with an ABR
Borrowing. The Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.04 and of each Lender’s portion of the requested
Borrowing.
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time on and after the date hereof and until the earlier of
the Maturity Date and the termination of the Commitments in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of all outstanding Swingline Loans exceeding
$40,000,000 or (ii) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans exceeding the Total
Commitment then in effect. Each Swingline Loan shall bear interest at a rate
described in Section 2.09(d). Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the Agent
of such request by telephone (confirmed by telecopy), not later than 3:00 p.m.,
New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify (i) the requested date of such Swingline
Loan (which shall be a Business Day), (ii) the Interest Period with respect to
the requested Swingline Loan (which may not end after the Maturity Date),
(iii) the amount of the requested Swingline Loan and (iv) the maturity of the
requested Swingline Loan (which shall be no later than five Business Days after
the date of such Swingline Loan). The Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by wire transfer of
immediately available funds to account number 4945027308 maintained by the
Borrower with Wells Fargo Bank (ABA 121000248) by 6:00 p.m., New York City time,
on the requested date of such Swingline Loan. The Borrower shall have the right
at any time and from time to time to prepay any Swingline Loan, in whole or in
part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written or telecopy notice) to the Swingline Lender and to the
Agent before 12:00 (noon), (New York time) on the date of prepayment at the
Swingline Lender’s address for notices in the Administrative Questionnaire.
          (c) The Swingline Lender may by written notice given to the Agent not
later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Agent will



--------------------------------------------------------------------------------



 



23

give notice thereof to each Lender, specifying in such notice such Lender’s
percentage of such Swingline Loan or Loans (which shall be equal to such
Lender’s Pro Rata Percentage). Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Agent, for the
account of the Swingline Lender, such Lender’s Pro Rata Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of an Event of Default or a
Default or reduction or termination of the Total Commitment, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.02(c) with respect to Loans made by such Lender (and Section 2.02(c)
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Agent shall promptly pay to the Swingline Lender the amounts so received by
it from the Lenders. The Agent shall notify the Borrower of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Agent and not to
the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Agent; any such amounts
received by the Agent shall be promptly remitted by the Agent to the Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve the Borrower of
any default in the payment thereof.
          SECTION 2.06. Interest Elections. (a) Each Standby Borrowing initially
shall be of the Type specified in the applicable Standby Borrowing Request and,
in the case of a Eurodollar Standby Borrowing, shall have an initial Interest
Period as specified in such Standby Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing and, in the case of a Eurodollar Standby Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Competitive Borrowings or Swingline Borrowings, which may not be
converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Agent of such election (each, an “Interest Election Request”) by
telephone by the time that a Standby Borrowing Request would be required under
Section 2.04 if the Borrower were requesting a Standby Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Agent of a written
Interest Election Request in a form approved by the Agent and signed by the
Borrower.



--------------------------------------------------------------------------------



 



24

          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
    (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
    (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
    (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
    (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Standby Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Agent, at the request
of the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Standby Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Standby Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
          SECTION 2.07. Fees. (a) The Borrower agrees to pay to each Lender,
through the Agent, a facility fee (a “Facility Fee”) at a rate per annum equal
to the Applicable Rate from time to time in effect on the amount of the
Commitment of such Lender, whether used or unused, during the period commencing
with the date hereof to but excluding the date on which such Commitment
terminates; provided that if such Lender continues to have any Revolving Credit
Exposure after its Commitment terminates, then such Facility Fee shall continue
to accrue on the daily amount of such Lender’s Revolving Credit Exposure from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have any Revolving Credit Exposure. Accrued
Facility Fees shall be payable in arrears on the



--------------------------------------------------------------------------------



 



25

first day of January, April, July and October of each year and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any Facility Fees accruing after the date
on which the Commitments terminate shall be payable on demand. All Facility Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
          (b) For any day on which the outstanding principal amount of Loans
shall be greater than 50% of the Total Commitment under this Agreement, the
Borrower shall pay to the Agent for the account of each Lender a utilization fee
(a “Utilization Fee”) equal to the Applicable Rate on the aggregate amount of
each Lender’s outstanding Loans to the Borrower on such day. The accrued
Utilization Fees, if any, shall be payable in arrears on the first day of
January, April, July and October of each year and on the date or dates on which
the Commitments terminate and any outstanding Loans are repaid. All Utilization
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
          (c) The Borrower agrees to pay the Agent, for its own account, the
fees (the “Agent’s Fees”) at the times and in the amounts agreed by the Borrower
in the Fee Letter.
          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Agent for distribution, if and as appropriate, among the Lenders.
Once paid, none of the Fees shall be refundable under any circumstances absent
manifest error.
          SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) on the Maturity Date to the Agent for
the account of each Lender the then unpaid principal amount of each Standby Loan
and (ii) on the last day of the Interest Period applicable thereto to the Agent
for the applicable Lender(s) the then unpaid principal amount of each
Competitive Loan. The Borrower hereby unconditionally promises to pay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the fifth Business Day after such Swingline
Loan is made; provided that on each date that a Standby Borrowing or Competitive
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. The Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type of each Loan made and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Agent hereunder from
the Borrower and each Lender’s share thereof. The entries made in the accounts
maintained pursuant to this Section 2.08 shall, to the extent permitted by



--------------------------------------------------------------------------------



 



26

applicable law, be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Agent to maintain such accounts or any error therein shall not in any
manner (i) affect the obligations of the Borrower to repay the Loans in
accordance with their terms or (ii) cause the Borrower’s obligations to be
greater than they would have been absent such failure or error.
          (c) Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note of the Borrower. In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
          SECTION 2.09. Interest on Loans. (a) Subject to the provisions of
Section 2.10, the Loans comprising each Eurodollar Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
360 days) at a rate per annum equal to (i) in the case of each Eurodollar
Standby Loan, the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, and (ii) in the case of each Eurodollar
Competitive Loan, the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Margin offered by the Lender making such Loan and accepted by
the Borrower pursuant to Section 2.03. Interest on each Eurodollar Borrowing
shall be payable on each applicable Interest Payment Date. Each Reference Bank
agrees upon the request of the Agent to furnish to the Agent timely information
for the purpose of determining the LIBO Rate and the Adjusted LIBO Rate. If any
one or more of the Reference Banks shall not furnish such timely information to
the Agent for the purpose of determining any such interest rate, the Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks.
          (b) Subject to the provisions of Section 2.10, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be) at a
rate per annum equal to the Alternate Base Rate. Interest on each ABR Borrowing
shall be payable on each applicable Interest Payment Date. The Alternate Base
Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.
          (c) Subject to the provisions of Section 2.10, each Fixed Rate Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the fixed rate of
interest offered by the Lender making such Loan and accepted by the Borrower
pursuant to Section 2.03. Interest on each Fixed Rate Loan shall be payable on
the Interest Payment Dates applicable to such Loan except as otherwise provided
in this Agreement.



--------------------------------------------------------------------------------



 



27

          (d) Subject to the provisions of Section 2.10, each Swingline Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be) at the Alternate Base Rate.
Interest on each Swingline Loan shall be payable on each applicable Interest
Payment Date.
          (e) Upon the occurrence and during the continuance of any Event of
Default, if the Required Lenders shall so determine, (i) each outstanding
Eurodollar Borrowing will, on the last day of the then existing Interest Period
therefor, convert into an ABR Borrowing if all such Events of Default shall not
have been cured by such time and (ii) the obligation of the Lenders to make, or
to convert into, Eurodollar Borrowings shall be suspended.
          SECTION 2.10. Default Interest. Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall pay interest on (a) the
unpaid principal amount of each of its Standby Borrowings and each Swingline
Borrowing, payable in arrears on the dates referred to in Section 2.09, at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 360 days) equal at all times to 2% per annum above the rate per annum
required to be paid on such Standby Borrowings and such Swingline Borrowings
pursuant to Section 2.09(a), (b) or (d), as applicable, and (b) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be) equal at all times to 2% per annum above the rate per annum
required to be paid on ABR Borrowings pursuant to Section 2.09(b).
          SECTION 2.11. Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Agent shall have determined that
dollar deposits in the principal amounts of the Eurodollar Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, the Agent shall,
as soon as practicable thereafter, give written or telecopy notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Agent shall have advised the Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
request by the Borrower for a Eurodollar Competitive Borrowing pursuant to
Section 2.03 shall be of no force and effect and shall be denied by the Agent
and (ii) any request by the Borrower for a Eurodollar Standby Borrowing pursuant
to Section 2.04 shall be deemed to be a request for an ABR Borrowing. In the
event of any such determination, the Lenders shall negotiate with the Borrower,
at its request, as to the interest rate which the Loans comprising such an ABR
Borrowing shall bear; provided that such Loans shall bear interest as provided
in Section 2.09(b) pending the execution by the Borrower and the Lenders of a
written agreement providing for a different interest rate. Each determination by
the Agent hereunder shall be conclusive absent manifest error.



--------------------------------------------------------------------------------



 



28

          SECTION 2.12. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) Upon at least three Business Days’ prior irrevocable written or
telecopy notice to the Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, without penalty but
subject to Section 2.16, the Total Commitment; provided, however, that (i) each
partial reduction of the Total Commitment shall be in an integral multiple of
$1,000,000 and in a minimum principal amount of $5,000,000 and (ii) no such
termination or reduction shall be made if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.13, the sum of the
Revolving Credit Exposures plus the aggregate outstanding principal amount of
the Competitive Loans would exceed the Total Commitment.
          (c) Each reduction in the Total Commitment hereunder shall be made
ratably among the Lenders in accordance with their respective Commitments. The
Borrower shall pay to the Agent for the account of the Lenders, on the date of
each termination or reduction, the Facility Fees on the amount of the
Commitments so terminated or reduced accrued through the date of such
termination or reduction.
          SECTION 2.13. Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay, without penalty but subject to
Section 2.16, any Standby Borrowing, in whole or in part, upon giving written or
telecopy notice (or telephone notice promptly confirmed by written or telecopy
notice) to the Agent: (i) before 10:00 a.m., New York City time, two Business
Days prior to prepayment, in the case of Eurodollar Loans, and (ii) before
10:00 a.m., New York City time, on the Business Day of prepayment, in the case
of ABR Loans; provided, however, that each partial prepayment shall be in an
amount which is an integral multiple of $1,000,000 and not less than (A)
$5,000,000 in the case of a Eurodollar Standby Borrowing and (B) $1,000,000 in
the case of an ABR Borrowing or, if less, the aggregate principal amount of such
Standby Borrowing. The Borrower shall not have the right to prepay any
Competitive Borrowing.
          (b) On the date of any termination or reduction of the Commitments
pursuant to Section 2.12 or Section 6.01(a)(iii), the Borrower shall pay or
prepay so much of the Standby Borrowings as shall be necessary in order that the
aggregate principal amount of the Competitive Loans and the total Revolving
Credit Exposures will not exceed the Total Commitment after giving effect to
such termination or reduction. In the event of any termination of all of the
Commitments, the Borrower shall repay or prepay all the outstanding Standby
Loans and Swingline Loans on the date of such termination.
          (c) Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the Borrower to prepay such Borrowing (or
portion thereof) by the amount stated therein on the date stated therein. All
prepayments under this



--------------------------------------------------------------------------------



 



29

Section 2.13 shall be subject to Section 2.16 but shall otherwise be without
premium or penalty. All prepayments under this Section 2.13 shall be accompanied
by accrued interest on the principal amount being prepaid to the date of
payment.
          SECTION 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to any Lender of the
principal of or interest on any Eurodollar Loan or Fixed Rate Loan made by such
Lender or any Fees or other amounts payable hereunder (other than changes in
respect of taxes imposed on the overall net income of such Lender by the
jurisdiction in which such Lender has its principal or applicable lending office
or by any political subdivision or taxing authority therein), or shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of or credit extended by
such Lender (except any such reserve requirement which is reflected in the
Adjusted LIBO Rate), or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement or any Eurodollar Loan or
Fixed Rate Loan made by such Lender, and the result of any of the foregoing
shall be to increase the direct cost to such Lender of making or maintaining any
Eurodollar Loan or Fixed Rate Loan or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or
otherwise) by an amount reasonably deemed by such Lender to be material, then
the Borrower will pay to such Lender upon demand such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered. Notwithstanding the foregoing, no Lender shall be entitled
to request compensation under this paragraph with respect to any Competitive
Loan if it shall have been aware of the change giving rise to such request at
the time of submission of the Competitive Bid pursuant to which such Competitive
Loan shall have been made.
          (b) If any Lender shall have determined that the applicability of any
law, rule, regulation or guideline adopted pursuant to or arising out of the
July 1988 report of the Basle Committee on Banking Regulations and Supervisory
Practices entitled “International Convergence of Capital Measurement and Capital
Standards”, or the adoption after the date hereof of any other law, rule,
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Lender’s holding company with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender pursuant hereto to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such applicability, adoption, change or compliance (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company



--------------------------------------------------------------------------------



 



30

with respect to capital adequacy) by an amount reasonably deemed by such Lender
to be material, then from time to time the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
          (c) Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.
          SECTION 2.15. Change in Legality. (a) Notwithstanding any other
provision herein, if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Agent, such Lender may:
    (i) declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder, whereupon such Lender shall not submit a Competitive Bid in response
to a request for Eurodollar Competitive Loans and any request by the Borrower
for a Eurodollar Standby Borrowing shall, as to such Lender only, be deemed a
request for an ABR Loan unless such declaration shall be subsequently withdrawn;
and
    (ii) require that all outstanding Eurodollar Loans made by it be converted
to ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, and
(x) all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans and (y) such Lender shall negotiate with
the Borrower, at its request, as to the interest rate which such ABR Loans shall
bear; provided that such Loans shall bear interest as provided in
Section 2.09(b) pending the execution by the Borrower and such Lender of a
written agreement providing for a different interest rate.
          (b) For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan, if lawful, on the last day
of the Interest Period currently applicable to such Eurodollar Loan; in all
other cases such notice shall be effective on the date of receipt by the
Borrower.



--------------------------------------------------------------------------------



 



31

          SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender
against any loss (other than loss of profits) or expense which such Lender may
sustain or incur as a consequence of (a) any failure by the Borrower to fulfill
on the date of any borrowing hereunder the applicable conditions set forth in
Article IV, (b) any failure by the Borrower to borrow or to refinance or
continue any Loan hereunder, for any reason other than a default by such Lender,
after irrevocable notice of such borrowing, refinancing or continuation has been
given pursuant to Section 2.03, 2.04 or 2.06, (c) any payment, prepayment or
conversion of a Eurodollar Loan or Fixed Rate Loan required by any other
provision of this Agreement or otherwise made or deemed made on a date other
than the last day of the Interest Period applicable thereto, (d) any default in
payment or prepayment by the Borrower of the principal amount of any Loan or any
part thereof or interest accrued thereon, as and when due and payable (at the
due date thereof, whether by scheduled maturity, acceleration, irrevocable
notice of prepayment or otherwise) or (e) the occurrence of any Event of
Default, including, in each such case, any loss (other than loss of profits) or
reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurodollar Loan or Fixed Rate Loan.
Such loss or reasonable expense shall include an amount equal to the excess, if
any, as reasonably determined by such Lender, of (i) its cost of obtaining the
funds for the Loan being paid, prepaid, converted or not borrowed (assumed to be
the Adjusted LIBO Rate or, in the case of a Fixed Rate Loan, the fixed rate of
interest applicable thereto) for the period from the date of such payment,
prepayment or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid or not borrowed for such
period or Interest Period, as the case may be.
          SECTION 2.17. Pro Rata Treatment. Except as required under
Section 2.12(d) or Section 2.15, each Standby Borrowing, each payment or
prepayment of principal of any Standby Borrowing, each payment of interest on
the Standby Loans, each payment of the Facility Fees, each payment of the
Utilization Fees insofar as it relates to Standby Loans, each reduction of the
Commitments and each refinancing of any Borrowing with a Standby Borrowing of
any Type, shall be allocated pro rata among the Lenders in accordance with their
respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Standby Loans). Each payment of principal of any Competitive
Borrowing and each payment of the Utilization Fees insofar as they relate to any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective principal
amounts of their outstanding Competitive Loans comprising such Borrowing. Each
payment of interest on any Competitive Borrowing shall be allocated pro rata
among the Lenders participating in such Borrowing in accordance with the
respective amounts of accrued and unpaid interest on their outstanding
Competitive Loans comprising such Borrowing. For purposes of determining the
available Commitments of the Lenders at any time, each outstanding Competitive
Borrowing and each outstanding Swingline Loan shall be deemed to have utilized
the Commitments of the Lenders (including those Lenders which shall not have



--------------------------------------------------------------------------------



 



32

made Loans as part of such Competitive Borrowing and those Lenders that shall
not have made Swingline Loans) pro rata in accordance with such respective
Commitments. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.
          SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Standby Loan or Loans or
participations in Swingline Loans as a result of which the unpaid principal
portion of the Standby Loans or participations in Swingline Loans of such Lender
shall be proportionately less than the unpaid principal portion of the Standby
Loans or participations in Swingline Loans of any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Standby Loans and participations in Swingline Loans of such
other Lender, so that the aggregate unpaid principal amount of the Standby Loans
and participations in the Standby Loans and participations in Swingline Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Standby Loans and participations in Swingline Loans then
outstanding as the principal amount of its Standby Loans and participations in
Swingline Loans prior to such exercise of banker’s lien, setoff or counterclaim
or other event was to the principal amount of all Standby Loans and
participations in Swingline Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that, if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation pursuant to the foregoing
arrangements deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Standby Loan or Swingline Loan directly to the Borrower in the amount of
such participation.
          SECTION 2.19. Payments. (a) The Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts but excluding principal and interest on Swingline Loans, which shall be
paid directly to the Swingline Lender except as provided in Section 2.05(c))
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in dollars to the Agent at its offices at
Two Penns Way, Suite 200, New Castle, DE 19720, ABA 021 00 00 89, Account
No. 36852248, Attention: Barbara Fellure, in immediately available funds.



--------------------------------------------------------------------------------



 



33

          (b) Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.
          SECTION 2.20. Taxes. (a) Any and all payments by the Borrower
hereunder shall be made, in accordance with Section 2.19, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on the Agent’s or any Lender’s (or any transferee’s or
assignee’s, including a participation holder’s (any such entity a “Transferee”))
net income and franchise taxes imposed on the Agent or any Lender (or
Transferee) by the United States or any jurisdiction under the laws of which it
is organized or in which its applicable lending office is located or any
political subdivision thereof (all such nonexcluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to the Lenders (or any Transferee) or
the Agent, (i) the sum payable shall be increased by the amount necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.20) such Lender (or Transferee) or
the Agent (as the case may be) shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxing authority or other Governmental Authority in accordance with
applicable law.
          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document (hereinafter referred to as “Other Taxes”).
          (c) The Borrower will indemnify each Lender (or Transferee) and the
Agent for the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed by any jurisdiction on amounts payable under this Section 2.20)
paid by such Lender (or Transferee) or the Agent, as the case may be, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant taxing authority or other Governmental
Authority. Such indemnification shall be made within 30 days after the date any
Lender (or Transferee) or the Agent, as the case may be, makes written demand
therefor. If a Lender (or Transferee) or the Agent shall become aware that it is
entitled to receive a refund in respect of Taxes or Other Taxes, it shall
promptly notify the Borrower of the availability of such refund and shall,
within 30 days after receipt of a request by the Borrower, apply for such refund
at the Borrower’s expense. If any Lender (or Transferee) or the Agent receives a
refund in respect of any Taxes or Other Taxes for which such Lender (or
Transferee) or the Agent has received payment from the Borrower hereunder it
shall promptly notify the Borrower of such refund and



--------------------------------------------------------------------------------



 



34

shall, within 30 days after receipt of a request by the Borrower (or promptly
upon receipt, if the Borrower has requested application for such refund pursuant
hereto), repay such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.20 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Lender (or Transferee) or the
Agent and without interest; provided that the Borrower, upon the request of such
Lender (or Transferee) or the Agent, agrees to return such refund (plus
penalties, interest or other charges) to such Lender (or Transferee) or the
Agent in the event such Lender (or Transferee) or the Agent is required to repay
such refund. This Section 2.20 shall not be construed to require the Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.
          (d) Within 30 days after the date of any payment of Taxes or Other
Taxes withheld by the Borrower in respect of any payment to any Lender (or
Transferee) or the Agent, the Borrower will furnish to the Agent, at its address
referred to in Section 9.01, the original or a certified copy of a receipt
issued by the appropriate Governmental Authority evidencing payment thereof.
          (e) Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.20 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.
          (f) Each Lender (or Transferee) which is organized outside the United
States shall deliver to the Borrower two copies of either Internal Revenue
Service Form W-8 BEN or Form W-8 ECI, or, in the case of a Lender (or
Transferee) claiming exemption from U.S. Federal withholding tax under Section
871(h) or 881(c) of the Code with respect to payments of “portfolio interest”, a
Form W-8, or any subsequent versions thereof or successors thereto (and, if such
Non-U.S. Lender delivers a Form W-8, a certificate representing that such
Non-U.S. Lender is not a bank for purposes of Section 881(c) of the Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code)) properly
completed and duly executed by such Lender (or Transferee) establishing that
such payment is totally exempt from, or is eligible for a reduced rate of,
United States Federal withholding tax. Such forms shall be delivered by each
Lender organized outside the United States on or before the date it becomes a
party to this Agreement (or, in the case of a Transferee that is a participation
holder, on or before the date such participation holder becomes a Transferee
hereunder) and on or before the date, if any, such Lender changes its applicable
lending office by designating a different lending office (a “New Lending
Office”). In addition, each Lender (or Transferee) organized outside the United
States shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Lender (or Transferee). Notwithstanding
any other provision of this Section 2.20(f), a Lender (or Transferee) organized
outside the United States shall not be required to deliver any form pursuant to
this Section 2.20(f) that it is not legally able to deliver. Unless the Borrower
and the Agent have received forms or other documents satisfactory to them
indicating



--------------------------------------------------------------------------------



 



35

that payments hereunder are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Borrower
or the Agent shall withhold taxes from such payments at the applicable statutory
rate in the case of payments to or for any Lender (or Transferee) organized
under the laws of a jurisdiction outside the United States.
          (g) The Borrower shall not be required to pay any additional amounts
to any Lender (or Transferee) in respect of United States Federal withholding
tax pursuant to paragraph (a) above to the extent that the obligation to pay
such additional amounts (1) existed on the date such Lender (or Transferee)
became a party to this Agreement (or in the case of a Transferee that is a
participation holder, on the date such participation holder became a Transferee
hereunder) or (2) would not have arisen but for a failure by such Lender (or
Transferee) to comply with the provisions of paragraph (f) above unless in the
case of this clause (2) such failure results from (i) a change in applicable
law, regulation or official interpretation thereof, (ii) an amendment,
modification or revocation of any applicable tax treaty or a change in official
position regarding the application or interpretation thereof, in each case after
the date hereof (and, in the case of a Transferee, after the date of assignment
or transfer) or (iii) an assignment, participation, transfer or designation made
at the request of the Borrower; provided, however, the Borrower shall be
required to pay those amounts to any Lender (or Transferee) that it was required
to pay hereunder prior to the failure of such Lender (or Transferee) to comply
with the provisions of such paragraph (f).
          (h) Any Lender (or Transferee) claiming any additional amounts payable
pursuant to this Section 2.20 shall use reasonable efforts (consistent with
legal and regulatory restrictions) to file any certificate or document requested
by the Borrower or to change the jurisdiction of its applicable lending office
if the making of such a filing or change would avoid the need for or reduce the
amount of any such additional amounts which may thereafter accrue and would not,
in the sole determination of such Lender, be otherwise disadvantageous to such
Lender (or Transferee).
          SECTION 2.21. Termination or Assignment of Commitments Under Certain
Circumstances. In the event that any Lender shall fail to pay the Agent amounts
due it pursuant to Section 2.02(c) or any Lender shall have delivered a notice
or certificate pursuant to Section 2.14 or Section 2.15, or the Borrower shall
be required to make additional payments to any Lender under Section 2.20, and
provided that no Default or Event of Default shall have occurred and be
continuing, the Borrower shall have the right, at its own expense, upon notice
to such Lender and the Agent, to require such Lender to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04) all its interests, rights and obligations under this Agreement
to another financial institution which shall assume such obligations; provided
that (i) no such termination or assignment shall conflict with any law, rule or
regulation or order of any Governmental Authority, (ii) the Borrower or the
assignee, as the case may be, shall pay to the affected Lender in immediately
available funds on the date of such termination or assignment the principal of
and interest accrued to the date of payment on the Loans (other than Competitive
Loans) made by it hereunder and all other amounts accrued for its account or
owed to it hereunder, (iii) if the replacement financial



--------------------------------------------------------------------------------



 



36

institution is not a Lender, the Agent shall have given its prior written
consent to such replacement (which consent will not be unreasonably withheld)
and the Borrower or such financial institution shall have paid a processing and
recordation fee of $3500 to the Agent and (iv) if a Commitment is being
assigned, the Swingline Lender shall have consented in writing to such
assignment (which consent will not be unreasonably withheld).
          SECTION 2.22. Lending Offices and Lender Certificates; Survival of
Indemnity. To the extent reasonably possible, each Lender shall designate an
alternate lending office with respect to its Eurodollar Loans and Fixed Rate
Loans to reduce any liability of the Borrower to such Lender under Section 2.14
or to avoid the unavailability of Eurodollar Loans under Section 2.11 or 2.15,
so long as such designation is not disadvantageous to such Lender. A good faith
certificate of a Lender setting forth a reasonable basis of computation and
allocation of the amount due under Section 2.14 or 2.16 shall be final,
conclusive and binding on the Borrower in the absence of manifest error. The
amount specified in any such certificate shall be payable on demand after
receipt by the Borrower of such certificate. The obligations of the Borrower
under Sections 2.14 and 2.16 shall survive the payment of all amounts due under
any Loan Document and the termination of this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants as to itself and its subsidiaries
to each of the Lenders that:
          SECTION 3.01. Corporate Existence and Standing. The Borrower and each
of its subsidiaries is a corporation duly incorporated, validly existing and in
good standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted where the failure to so qualify would have a Material
Adverse Effect.
          SECTION 3.02. Authorization and Validity. The Borrower has the
corporate power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder
(collectively, the “Transactions”). The Transactions have been duly authorized
by proper corporate proceedings, and the Loan Documents constitute legal, valid
and binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium or similar laws affecting the enforcement of
creditors’ rights generally.
          SECTION 3.03. No Conflict; Governmental Consent. None of the
Transactions will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its subsidiaries
or the Borrower’s or any of its subsidiaries’ articles or certificate of
incorporation or by-laws or the provisions of any indenture, instrument or
agreement to which the Borrower or any subsidiary is a



--------------------------------------------------------------------------------



 



37

party or is subject, or by which it, or its property, is bound, or conflict
therewith or constitute a default thereunder, or result in the creation or
imposition of any Lien in, of or on the property of the Borrower or any
subsidiary pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, any of the Loan
Documents.
          SECTION 3.04. Compliance with Laws; Environmental and Safety Matters.
(a) The Borrower and each of its subsidiaries has, to the best knowledge and
belief of the Borrower, complied in all material respects with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
properties, except to the extent that the failure to comply therewith could not,
in the aggregate, be reasonably expected to have a Material Adverse Effect.
          (b) The Borrower and each of its subsidiaries has complied in all
material respects with all Federal, state, local and other statutes, ordinances,
orders, judgments, rulings and regulations relating to environmental pollution
or to environmental regulation or control or to employee health or safety.
Neither the Borrower nor any subsidiary has received notice of any material
failure so to comply which could reasonably be expected to result in a Material
Adverse Effect. The Borrower’s and the subsidiaries’ facilities do not manage
any hazardous wastes, hazardous substances, hazardous materials, toxic
substances, toxic pollutants or substances similarly denominated, as those terms
or similar terms are used in the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the Toxic
Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law relating to environmental pollution or employee health and
safety, in violation in any material respect of any law or any regulations
promulgated pursuant thereto. The Borrower is aware of no events, conditions or
circumstances involving environmental pollution or contamination or employee
health or safety that could reasonably be expected to result in liability on the
part of the Borrower or any subsidiary which could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.05. Financial Statements. The Borrower has heretofore
furnished to the Lenders its (a) consolidated balance sheet and statements of
income, changes in stockholders’ equity and cash flows as of and for the fiscal
year ended December 31, 2004, audited by and accompanied by the opinion of
Deloitte & Touche LLP, independent public accountants and (b) its unaudited
consolidated balance sheets and statements of income as of and for the fiscal
quarter and the six-month period ended June 30, 2005, certified by its chief
financial officer. Such financial statements present fairly the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries as of such dates and for such periods. Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of the
Borrower and the Consolidated Subsidiaries as of the dates thereof. The
financial statements referred to



--------------------------------------------------------------------------------



 



38

in clause (a) above were prepared in accordance with GAAP applied on a
consistent basis, and the financial statements referred to in clause (b) above
were prepared in accordance with GAAP applied on a consistent basis subject to
year-end adjustments.
          SECTION 3.06. No Material Adverse Change. Except for any Disclosed
Matter, no material adverse change in the business, properties, financial
condition, prospects or results of operations of the Borrower and the
Consolidated Subsidiaries has occurred since December 31, 2004. It is understood
that downgrades or negative pronouncements by rating agencies and volatility in
the capital markets generally shall not in and of themselves be considered
material adverse changes, but that the antecedents or consequences thereof may
constitute such changes (except to the extent the same constitute Disclosed
Matters).
          SECTION 3.07. Subsidiaries. Schedule 3.07 contains an accurate list of
all the (a) significant joint ventures and (b) Subsidiaries which have any
assets or operations, in each case on the date hereof, setting forth their
respective jurisdictions of organization and the percentage of their respective
ownership interests held by the Borrower or other Subsidiaries.
          SECTION 3.08. Litigation; Contingent Obligations. Except for any
Disclosed Matter, (a) there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their officers, threatened against or affecting the Borrower or any Consolidated
Subsidiary that (i) is required to be disclosed and has not been so disclosed in
any filing with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended, or (ii) could reasonably be
expected to have a Material Adverse Effect and (b) neither the Borrower nor any
Consolidated Subsidiary has any material contingent obligations.
          SECTION 3.09. Material Agreements. Neither the Borrower nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (a) any agreement to which
it is a party, which default could reasonably be expected to have a Material
Adverse Effect or (b) any agreement or instrument evidencing or governing
Indebtedness which default would result in an Event of Default under clause
(f) of Article VII.
          SECTION 3.10. Regulation U. (a) Margin Stock constitutes less than 25%
of those assets of the Borrower and its subsidiaries that are subject to any
limitation on sale or pledge hereunder.
          (b) As of the date hereof, the only Margin Stock owned by the Borrower
or any of its Subsidiaries is Margin Stock with an aggregate value not in excess
of $1,000,000.
          SECTION 3.11. Investment Company Act; Public Utility Holding Company
Act. (a) Neither the Borrower nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------



 



39

          (b) Neither the Borrower nor any Subsidiary is a “holding company” or
a “subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.
          SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of
the Loans only for the purposes set forth in the recitals to this Agreement.
          SECTION 3.13. Taxes. The Borrower and each Subsidiary have filed all
United States federal tax returns and all other tax returns which are required
to be filed and have paid all taxes due pursuant to said returns or pursuant to
any assessment received by the Borrower or any Subsidiary, including without
limitation all federal and state withholding taxes and all taxes required to be
paid pursuant to applicable law, except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided.
The charges, accruals and reserves on the books of the Borrower and the
Consolidated Subsidiaries in respect of any taxes or other governmental charges
are adequate.
          SECTION 3.14. Accuracy of Information. As of the date hereof, no
information, exhibit or report, taken as a whole, furnished by the Borrower or
any Subsidiary to the Agent or to any Lender in connection with the negotiation
of the Loan Documents contained any material misstatement of fact or omitted to
state a material fact or any fact necessary to make the statements contained
therein not misleading; provided, that all financial projections, if any, that
have been prepared by the Borrower and made available to the Agent, any Lender
or any potential Lender have been prepared in good faith based upon assumptions
believed by the management of the Borrower to be reasonable at the time of
preparation (it being understood such projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and that no assurance can be given that the projections will be
realized).
          SECTION 3.15. No Undisclosed Dividend Restrictions. Except as set
forth in Schedule 3.15 and except for limitations on the payment of dividends
under applicable law, none of the Subsidiaries is subject to any agreement,
amendment, covenant or understanding that directly or indirectly (through the
application of financial covenants or otherwise) restricts the ability of such
entity to declare or pay dividends.
ARTICLE IV
CONDITIONS
          The obligations of the Lenders to make Loans hereunder are subject to
the satisfaction of the following conditions under Sections 4.01 and 4.02:
          SECTION 4.01. All Borrowings. On the date of each Borrowing:
        (a) The Agent (or in the case of a Swingline Loan, the Swingline Lender
and the Agent) shall have received a notice of such Borrowing as required by
Section 2.03, 2.04 or 2.05, as applicable.



--------------------------------------------------------------------------------



 



40

        (b) The representations and warranties set forth in Article III hereof
and in Section 7 of the LLC Guaranty shall be true and correct in all material
respects on and as of the date of, and after giving effect to, such Borrowing
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (it
being understood that this Section 4.01(b) shall not apply to or in connection
with any Interest Election Request).
        (c) At the time of and immediately after such Borrowing, no Event of
Default or Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
          SECTION 4.02. Conditions Precedent to Closing. On the date hereof (or,
in the case of the items listed in paragraphs (b) and (d) of this Section, on or
prior to the date of the first Borrowing under this Agreement):
        (a) The Agent (or its counsel) shall have received either (i) a
counterpart of this Agreement and of the LLC Guarantee signed on behalf of each
party thereto, or (ii) written evidence satisfactory to the Agent (which may
include telecopy transmissions of signed signature pages) that this Agreement
and of the LLC Guarantee have been signed on behalf of each party thereto.
        (b) The Agent shall have received a favorable written opinion of
(i) Hogan & Hartson LLP, counsel to the Borrower, to the effect and covering
those matters set forth in Exhibit C-1 hereto, and (ii) Curt R. Foust, Assistant
General Counsel of the Borrower, to the effect and covering those matters set
forth in Exhibit C-2 hereto. The Borrower hereby instructs its counsel to
deliver such opinions to the Agent.
        (c) All legal matters incidental to this Agreement and the Borrowings
hereunder shall be satisfactory to the Lenders and to Cravath, Swaine & Moore
LLP, counsel for the Agent.
        (d) The Agent shall have received such documents and certificates as the
Agent or its counsel shall reasonably have requested relating to the
organization, existence and good standing of the Borrower and Janus Capital
Management LLC, the authorization of the Transactions and any other legal
matters relating to the Borrower, Janus Capital Management LLC, this Agreement
or the Transactions, all in form and substance satisfactory to the Agent and its
counsel.
        (e) The Agent shall have received a certificate, dated the date hereof
and signed by a Financial Officer of the Borrower, confirming compliance with
the conditions precedent set forth in paragraphs (b) and (c) of Section 4.01.



--------------------------------------------------------------------------------



 



41

        (f) The Agent shall have received all Fees and other amounts due and
payable on or prior to the date hereof.
        (g) The Agent shall have received evidence satisfactory to it that the
commitments under the Existing Credit Agreement shall have been terminated and
all amounts outstanding or accrued thereunder, including all fees, shall have
been paid in full.
ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees with each Lender with respect to
itself and the Subsidiaries that, until the Commitments have expired or been
terminated and the principal of or interest on each Loan, all Fees or all other
expenses or amounts payable under any Loan Document shall have been paid in
full, unless the Required Lenders shall otherwise consent in writing:
          SECTION 5.01. Conduct of Business; Maintenance of Ownership of
Subsidiaries and Maintenance of Properties. (a) The Borrower will, and will
cause each Subsidiary to, carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted; provided that no sale, transfer or disposition of assets
(including by means of a merger) permitted under Sections 6.03, 6.04 and 6.05
will be prohibited by this paragraph (a).
          (b) The Borrower will, and will cause each Subsidiary to do all things
necessary to remain duly incorporated, validly existing and in good standing as
a domestic corporation in its jurisdiction of incorporation and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect or in connection with a dissolution,
merger, or disposition of a Subsidiary permitted under Section 6.04.
          (c) The Borrower will at all times own, directly or indirectly, all
the outstanding voting securities or membership interests, as appropriate, of
each of Capital Group Partners and Janus Capital Management LLC, in each case
free and clear of any Liens on such securities or interests.
          (d) The Borrower will, and will cause each Subsidiary to, do all
things necessary to maintain, preserve, protect and keep their properties
material to the conduct of their businesses in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that their businesses carried on in connection therewith may be properly
conducted at all times; provided that no sale, transfer or disposition of assets
(including by means of a merger) permitted under Sections 6.03, 6.04 and 6.05
will be prohibited by this paragraph (d).



--------------------------------------------------------------------------------



 



42

          SECTION 5.02. Insurance. The Borrower will, and will cause each
Subsidiary to, maintain with financially sound and reputable insurance companies
insurance on all their property in such amounts and covering such risks as is
consistent with sound business practice and customary with companies engaged in
similar lines of business, and the Borrower will (or will cause each Subsidiary
to) furnish to any Lender upon request full information as to the insurance
carried.
          SECTION 5.03. Compliance with Laws and Payment of Material Obligations
and Taxes. (a) The Borrower will, and will cause each Subsidiary to, comply in
all material respects with all laws (including, without limitation, ERISA and
the Fair Labor Standards Act, as amended), rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject if
noncompliance therewith could reasonably be expected to have a Material Adverse
Effect.
          (b) The Borrower will, and will cause each Subsidiary to, pay when due
its material obligations including all taxes, assessments and governmental
charges and levies upon it or its income, profits or property, except (i) those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside or (ii) where any failure
to pay could not reasonably be expected to have a Material Adverse Effect.
          SECTION 5.04. Financial Statements, Reports, etc. The Borrower will
maintain, for itself and each Subsidiary, a system of accounting established and
administered in accordance with GAAP and will furnish to the Agent and each
Lender:
        (a) within 90 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP and required or approved by
the Borrower’s independent certified public accountants) audit report certified
by independent certified public accountants of nationally recognized standing,
prepared in accordance with GAAP on a consolidated basis for itself and the
Consolidated Subsidiaries, including balance sheets as of the end of such period
and related statements of income and changes in stockholders’ equity and cash
flows;
        (b) within 45 days after the close of each of the first three quarterly
periods of each of its fiscal years, for itself and the Consolidated
Subsidiaries, unaudited consolidated balance sheets as at the close of each such
period, and consolidated statements of income and a consolidated statement of
cash flows for the period from the beginning of such fiscal year to the end of
such quarter, all certified by its chief financial officer;
        (c) together with the financial statements required hereunder, a
compliance certificate in substantially the form of Exhibit D signed by the
Borrower’s chief financial officer showing the calculations necessary to
determine compliance with this Agreement and stating that no Default or Event of
Default exists, or if any Default or Event of Default exists, stating the nature
and status thereof;



--------------------------------------------------------------------------------



 



43

        (d) as soon as possible and in any event within 10 days after any
Responsible Officer of the Borrower knows that (i) any Reportable Event has
occurred with respect to any Plan, (ii) any Withdrawal Liability has been
incurred with respect to any Multiemployer Plan or (iii) the Borrower or any
member of the Controlled Group has received any notice concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization within the meaning of Title IV of
ERISA, a statement, signed by the chief financial officer of the Borrower,
describing such Reportable Event, Withdrawal Liability or notice and the action
which the Borrower proposes to take with respect thereto;
        (e) promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished;
        (f) promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any Consolidated Subsidiary files with the Securities and Exchange
Commission or financial reports material to the interests of the Lenders or to
the ability of the Borrower to perform its obligations under the Loan Documents;
and
        (g) such other information (including financial information) as the
Agent or any Lender may from time to time reasonably request.
The financial statements required to be delivered by the Borrower pursuant to
Section 5.04(a) and (b) and the reports and statements required to be delivered
by the Borrower pursuant to Section 5.04(e) and (f) shall be deemed to have been
delivered (i) when reports containing such financial statements or other
materials are posted on the Borrower’s website on the internet at
http://ir.janus.com (or any successor page identified in a notice given to the
Agent and the Lenders) or on the SEC’s website on the internet at www.sec.gov
and the Borrower has notified the Agent (who in turn shall notify the Lenders)
that such reports have been so posted or (ii) when such financial statements,
reports or statements are delivered in accordance with Section 9.17(a).
          SECTION 5.05. Other Notices. Promptly and in any event within five
Business Days after a Responsible Officer of the Borrower becomes aware thereof,
the Borrower will, and will cause each Subsidiary to, give notice in writing to
the Lenders of the occurrence of any Default or Event of Default and of any
other development, financial or otherwise, which could reasonably be expected to
result in a Material Adverse Effect.



--------------------------------------------------------------------------------



 



44

          SECTION 5.06. Books and Records; Access to Properties and Inspections.
The Borrower will, and will cause each Subsidiary to, keep proper books and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Subsidiary to, permit the Agent and the Lenders to make
reasonable inspections of the properties, corporate books and financial records
of the Borrower and each Subsidiary, to make reasonable examinations and copies
of the books of accounts and other financial records of the Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Lenders may designate;
provided that (a) any inspection by any Lender shall be at such Lender’s own
expense and (b) the Lenders shall coordinate the timing of their inspections
through the Agent and provide reasonable notice thereof.
          SECTION 5.07. Use of Proceeds. The Borrower will use the proceeds of
the Loans for the purposes set forth in the recitals to this Agreement.
ARTICLE VI
NEGATIVE COVENANTS
          The Borrower covenants and agrees with each Lender with respect to
itself and the Subsidiaries that, until the Commitments have expired or been
terminated and the principal of or interest on each Loan, all Fees or all other
expenses or amounts payable under any Loan Document shall have been paid in
full, unless the Required Lenders shall otherwise consent in writing:
          SECTION 6.01. Indebtedness. (a) The Borrower will not and will not
permit any Subsidiary to incur, create or suffer to exist any Indebtedness,
except:
    (i) Indebtedness incurred to finance all or a portion of the purchase price
of assets acquired in the ordinary course of their financial services businesses
(and any Replacement Indebtedness in respect thereof), which Indebtedness or
Replacement Indebtedness is secured solely by a Lien on the assets being
acquired; provided that the amount of such Indebtedness or Replacement
Indebtedness does not exceed such purchase price and such Indebtedness or
Replacement Indebtedness would not cause a Default or an Event of Default under
any other Section of this Agreement;
    (ii) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any Subsidiary (including $445,000,000 of the Borrower’s 6.119%
Senior Notes due 2014 held by Capital Group Partners on the date hereof for so
long as such Notes continue to be held by Capital Group Partners or any other
wholly-owned Subsidiary of the Borrower);
    (iii) other Indebtedness of the Borrower not secured by any Liens and
incurred in the ordinary course of business and refinancings thereof, in an
aggregate principal amount at any one time outstanding not in excess of
$250,000,000; provided that if at any time the aggregate principal amount of



--------------------------------------------------------------------------------



 



45

Indebtedness outstanding under this clause (iv) shall exceed $200,000,000, the
Borrower shall (x) reduce the Total Commitment by an amount equal to (A) the
amount of such excess minus (B) the aggregate amount of all prior reductions of
the Total Commitment under Section 2.12 and pursuant to this proviso and
(y) prepay Borrowings to the extent required by Section 2.13(b);
    (iv) Indebtedness under the Loan Documents;
    (v) Indebtedness of the Borrower in respect of Permitted B Share Recourse
Financing Transactions; provided that the aggregate principal amount of all such
Indebtedness shall not exceed $100,000,000 at any time outstanding;
    (vi) Indebtedness of the Borrower in respect of Permitted B Share True Sale
Transactions;
    (vii) Permitted Subordinated Debt; provided that the Borrower shall have
delivered to the Agent a copy of all documentation relating to such Permitted
Subordinated Debt;
    (viii) Guarantees of the Obligations in favor of the Agent and the Lenders
as required under paragraph (b) below;
    (ix) other Indebtedness of the Borrower and the Subsidiaries that is not
secured by any Lien in an aggregate principal amount at any time outstanding
that does not exceed $376,600,000 minus the aggregate principal amount of any
Indebtedness outstanding under this paragraph that shall have been repaid,
prepaid, redeemed, purchased, refinanced, replaced or defeased by the Borrower
or any Subsidiary, including any such Indebtedness originally owed to third
parties and purchased by the Borrower or any Subsidiary (other, in each case,
than Indebtedness repaid, prepaid, redeemed, purchased, refinanced, replaced or
defeased with the proceeds of new Indebtedness issued for the specific purpose
of providing funds for any such repayment, prepayment, redemption, purchase,
refinancing, replacement or defeasance); provided that with respect to any such
Indebtedness issued or incurred to extend, renew, refinance or replace existing
Indebtedness, (A) the principal thereof is not by its terms required to be
repaid, prepaid, redeemed, purchased or defeased, in whole or in part, at the
option of any holder thereof or on any date prior to the Maturity Date and
(B) no Subsidiary shall be liable for any such Indebtedness that shall not have
been liable for such existing Indebtedness; provided further that the incurrence
of such Indebtedness would not cause a Default or an Event of Default under any
other Section of this Agreement;
    (x) Indebtedness deemed to exist in connection with any Sale-Leaseback
Transaction permitted pursuant to Section 6.03;
    (xi) Indebtedness under repurchase agreements or reverse repurchase
agreements secured by Liens permitted pursuant to Section 6.02(j); and



--------------------------------------------------------------------------------



 



46

    (xii) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary and any Replacement Indebtedness in respect thereof; provided, that
such Indebtedness was not created in contemplation of such Person becoming a
Subsidiary.
          (b) The Borrower will not permit (i) any Subsidiary to Guarantee any
Indebtedness of the Borrower or (ii) any Subsidiary to Guarantee any
Indebtedness Guaranteed by the Borrower, unless, in the case of each of the
preceding clauses (i) and (ii), (A) the Indebtedness which is the subject of
such Guaranty could have been incurred directly by such Subsidiary pursuant to
clause (a)(ii) or (a)(iv) above or (B) prior thereto such Subsidiary shall have
executed and delivered to the Agent, for the benefit of the Lenders, an
unconditional Guarantee with respect to the Obligations satisfactory in form and
substance to the Agent.
          SECTION 6.02. Liens. The Borrower will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in or on its property
(now or hereafter acquired), or on any income or revenues or rights in respect
of any thereof, except:
        (a) Liens for taxes, assessments or governmental charges or levies on
its property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings;
        (b) Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business that secure payment of obligations not more than 60 days past due
except for such Liens as are being contested in good faith by appropriate
proceedings;
        (c) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
        (d) Utility easements, building restrictions and such other encumbrances
or charges against real property as are of a nature generally existing with
respect to properties of a similar character and that do not in any material way
affect the marketability of the same or interfere with the use thereof in the
business of the Borrower or the Subsidiaries;
        (e) Liens existing on the date hereof and described in Schedule 6.02
hereto and Liens extending or replacing such Liens; provided that such Liens
(including any such extension or replacement Liens) shall secure only those
obligations that they secure on the date hereof and Replacement Indebtedness in
respect thereof and shall encumber only the assets that they encumber on the
date hereof);



--------------------------------------------------------------------------------



 



47

        (f) Liens granted on property or assets solely to secure Indebtedness
evidencing all or a portion of the purchase price of such property or assets or
any refinancing thereof; provided that such Liens attach only to the property or
assets being acquired and that any such refinancing does not increase the
aggregate principal amount of such Indebtedness, but only to the extent that
such Indebtedness would not result in a Default or an Event of Default under any
other Section of this Agreement;
        (g) any Lien on Excess Margin Stock;
        (h) Liens deemed to exist in connection with Permitted B Share
Transactions; provided that such Liens extend only to such B Share Fees and not
to any other assets of the Borrower and the Subsidiaries;
        (i) Environmental Liens securing clean-up costs or fines not in excess
of $25,000,000 in aggregate principal amount, excluding Environmental Liens that
are being contested in good faith by appropriate proceedings and the enforcement
of which is stayed;
        (j) Liens deemed to exist in connection with repurchase agreements or
reverse repurchase agreements entered into by the Borrower or any Subsidiary in
connection with the investment of available cash;
        (k) judgment Liens in respect of judgments that have not resulted in an
Event of Default under clause (i) of Article VII hereof; and
        (l) any Lien existing on any property before the acquisition thereof or
existing on any property of any Person that becomes a Subsidiary after the date
hereof before the time such Person becomes a Subsidiary and Liens extending or
replacing such Liens; provided that (a) no such Lien is created in contemplation
of or in connection with such acquisition or such Person becoming a Subsidiary,
as the case may be, (b) no such Lien shall apply to any other property and
(c) no such Lien shall secure obligations other than those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary and Replacement Indebtedness in respect thereof, as the case may be.
          SECTION 6.03. Sale and Lease-Back Transactions. The Borrower will not,
and will not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, with any person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback Transaction”); except that the
Borrower or any Subsidiary may enter into any Sale and Leaseback Transaction if
(i) at the time of such transaction no Default or Event of Default shall have
occurred and be continuing, (ii) the proceeds from the sale of the subject
property shall be at least equal to its fair market value on the date of such
sale and (iii) the aggregate amount of all Attributable Debt in connection with
all Sale and



--------------------------------------------------------------------------------



 



48

Leaseback Transactions of the Borrower and the Subsidiaries (other than Sale and
Leaseback Transactions consummated prior to October 19, 2005, and set forth on
Schedule 6.03) does not at any time exceed $100,000,000.
          SECTION 6.04. Mergers, Consolidations and Transfers of Assets. The
Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any substantial part of its
assets (whether now owned or hereafter acquired) or any capital stock of any
Subsidiary, except that (a) the Borrower and any Subsidiary may sell assets in
the ordinary course of business, (b) the Borrower may sell or transfer assets in
connection with Permitted B Share True Sale Transactions and (c) if at the time
thereof and immediately after giving effect thereto no Event of Default or
Default shall have occurred and be continuing (i) any wholly owned Subsidiary
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any wholly owned Subsidiary may merge into or
consolidate with any other wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Subsidiary and no person other than the
Borrower or a wholly owned Subsidiary receives any consideration, (iii) the
Borrower and the Subsidiaries may sell, transfer, lease or dispose of the assets
of or any ownership interests (including options) held in a certain entity
identified to the Lenders on the date hereof and (iv) the Borrower and the
Subsidiaries may sell, transfer, lease or dispose of assets out of the ordinary
course of business having depreciated book values (determined in accordance with
GAAP) that in the aggregate for all assets so disposed of during the term of
this Agreement do not exceed 10% of Consolidated Net Worth on any date of
determination to any other person.
          SECTION 6.05. Transactions with Affiliates. The Borrower will not, and
will not permit any Subsidiary to, sell or transfer any property or assets to,
or purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates (other than the Borrower or any
Subsidiary), except that the Borrower or any Subsidiary may engage in any of the
foregoing transactions in the ordinary course of business at prices and on terms
and conditions which, taken as a whole, are not less favorable to the Borrower
or such Subsidiary than would prevail in an arm’s-length transaction with
unrelated third parties.
          SECTION 6.06. Certain Other Agreements. The Borrower will not, and
will not permit any Subsidiary to (i) be bound by or enter into any agreement,
amendment, covenant, understanding or revision to any agreement which directly
or indirectly (through the application of financial covenants or otherwise)
prohibits or restricts the ability of such Subsidiary to declare and pay
dividends or make any loans or advances or any other distribution to the
Borrower (except for limitations on the payment of dividends set forth in
Schedule 3.15 or imposed by applicable law) or (ii) be bound by or enter into
any agreement, indenture, contract, instrument, amendment or lease containing
any covenant restricting the incurrence of Indebtedness or governing the
Borrower’s and the Subsidiaries’ financial condition if such covenant is more
restrictive than the analogous provision of this Agreement unless (A) the
Borrower has delivered a copy of such document to the Agent not less than 10
Business Days prior to executing the



--------------------------------------------------------------------------------



 



49

same and (B) the Borrower enters into an amendment to this Agreement to add the
more restrictive covenant or to conform the analogous provision of this
Agreement to such more restrictive covenant; provided, that the foregoing shall
not apply to prohibitions, restrictions and conditions contained in agreements
relating (x) to secured Indebtedness permitted hereunder, if such prohibitions,
restrictions and conditions apply only to (1) assets other than cash securing
such Indebtedness or (2) cash in an amount not greater than the principal amount
of such Indebtedness that has been deposited in a collateral or similar account
to cash collateralize such Indebtedness or (y) to the sale of a Subsidiary or
any assets pending such sale, if such prohibitions, restrictions and conditions
apply only to the Subsidiary or asset that is to be sold and such sale is
permitted hereunder.
          SECTION 6.07. Certain Financial Covenants. The Borrower will not:
        (a) permit the Leverage Ratio on any date to be in excess of 2.50 to
1.00;
        (b) permit the Interest Coverage Ratio to be less than 4.00 to 1.00 on
the last day of any fiscal quarter; and
        (c) permit Consolidated Adjusted Net Worth to be less than
$1,500,000,000 at any time.
          SECTION 6.08. Margin Stock. (a) The Borrower will not, nor will it
permit any Subsidiary to, purchase or otherwise acquire Margin Stock if, after
giving effect to any such purchase or acquisition, Margin Stock owned by the
Borrower and the Subsidiaries would represent more than 25% of the assets of the
Borrower and the Subsidiaries on a consolidated basis (valued in accordance with
Regulation U); provided that notwithstanding the foregoing, (i) the Borrower may
repurchase its capital stock pursuant to the Borrower’s stock buyback program
described in the Borrower’s Current Report on Form 8-K filed with the Securities
and Exchange Commission on July 25, 2000, and (ii) the Borrower and the
Subsidiaries may purchase Margin Stock in an aggregate amount of $1,000,000
during any fiscal year. For purposes of this Section 6.08(a), on any date of
determination, Margin Stock will be valued at its current market price and the
total assets of the Borrower and the Subsidiaries will be valued at the higher
of (x) the market capitalization of the Borrower and (y) such amount as the
management of the Borrower reasonably determines could be obtained for the
Borrower and the Subsidiaries in an arm’s-length transaction with a third party
purchaser treating the Borrower and the Subsidiaries as a going concern.
          (b) The Borrower will not, nor will it permit any Subsidiary to, cause
any capital stock owned by it to become Margin Stock unless prior to such time
this Agreement shall have been amended in a manner reasonably satisfactory to
the Borrower and the Agent (i) to cause all Margin Stock owned by the Borrower
and the Subsidiaries to be subject to the restrictions of Section 6.02 and
Section 6.04 and (ii) to require the Regulation U margin requirements to be met
at all times.



--------------------------------------------------------------------------------



 



50

          SECTION 6.09. Limitation on Investments in Capital Group Partners. The
Borrower shall not make, or permit any Subsidiary to make, any loans, advances
or capital contributions to, or other investments of any kind in, Capital Group
Partners or any of its subsidiaries, except that the Borrower may (i) make
regularly scheduled payments of interest and principal in respect of any
Indebtedness of the Borrower that shall have been purchased or otherwise
acquired by Capital Group Partners from third parties and (ii) contribute any of
the Borrower’s ownership interests (including options) of Perkins, Wolf,
McDonnell and Company, LLC.
          SECTION 6.10. Conduct of Business of Capital Group Partners. The
Borrower shall not permit Capital Group Partners to engage in any business or
business activity other than those in which the Borrower, the Subsidiaries or
Capital Group Partners are engaged as of the date hereof and other businesses
and business activities reasonably related thereto.
ARTICLE VII
EVENTS OF DEFAULT
          In case of the happening of any of the following events (“Events of
Default”):
        (a) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary to the Lenders or the Agent, or any
information or report furnished by the Borrower or any Subsidiary to the Lenders
or the Agent, in each case under or in connection with any Loan Document, shall
be materially false on the date as of which made or furnished;
        (b) nonpayment by the Borrower of principal of any Loan when due;
        (c) nonpayment by the Borrower of interest upon any Loan or of any Fee
or other Obligations (other than an amount referred to in (b) above) under any
of the Loan Documents within five Business Days after the same becomes due;
        (d) the breach by the Borrower of any of the terms or provisions of
Section 5.01(c) or 5.07 or Article VI;
        (e) the breach by the Borrower (other than a breach which constitutes an
Event of Default under (a), (b), (c) or (d) above) of any of the terms or
provisions of this Agreement or any other Loan Document which is not remedied
within 30 days after written notice from the Agent or any Lender;
        (f) the failure of the Borrower or any Subsidiary to pay any
Indebtedness in excess of $25,000,000 (or its equivalent in any other currency)
in aggregate principal amount when due; or the occurrence of any default or any
change in control or similar event that under the terms of any



--------------------------------------------------------------------------------



 



51

agreement or instrument governing any Indebtedness of the Borrower or any
Subsidiary in excess of $25,000,000 (or its equivalent in any other currency) in
aggregate principal amount shall cause, or to permit the holder or holders of
such Indebtedness or a trustee or other representative acting on their behalf to
cause, such Indebtedness to become due prior to its stated maturity or permit
the holder or holders of such Indebtedness or a trustee or other representative
acting on their behalf to require such Indebtedness to be repurchased or
redeemed prior to its stated maturity;
        (g) the Borrower or any Subsidiary shall (i) have an order for relief
entered with respect to it under the Federal Bankruptcy Code, (ii) not pay, or
admit in writing its inability to pay, its debts generally as they become due,
(iii) make a general assignment for the benefit of creditors, (iv) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its property, (v) institute any proceeding seeking an order for relief under
the Federal Bankruptcy Code or seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any corporate action to authorize or effect any of
the foregoing actions set forth in this paragraph (g) or (vii) fail to contest
in good faith any appointment or proceeding described in the following paragraph
(h);
        (h) without the application, approval or consent of the Borrower or any
Subsidiary, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Borrower or any Subsidiary or any substantial part of its
property, or a proceeding described in clause (v) of the preceding paragraph
(g) shall be instituted against the Borrower or any Subsidiary and such
appointment shall continue undischarged or such proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days;
        (i) any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of all of the property of the
Borrower or any Subsidiary or an amount of such property or assets having
depreciated book values (determined in accordance with GAAP) that in the
aggregate for all properties and assets so appropriated or taken during the term
of this Agreement exceed 15% of Consolidated Net Worth on any date of
determination;
        (j) the Borrower or any Subsidiary shall fail within 30 days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of $25,000,000 (or its equivalent in any other currency) that is not
stayed on appeal or otherwise being appropriately contested in good faith;
provided, that any such judgment or order shall not give rise to an



--------------------------------------------------------------------------------



 



52

Event of Default under this clause (j) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the Borrower or such Subsidiary and a financially
responsible insurer covering full payment of such unsatisfied amount and
(B) such insurer has acknowledged coverage of the amount of such judgment or
order;
        (k) the Unfunded Liabilities of all Plans shall exceed in the aggregate
$25,000,000, or any Reportable Event shall occur in connection with any Plan or
any Withdrawal Liability in excess of $15,000,000 shall be incurred with respect
to any Multiemployer Plan or the Borrower or any member of the Controlled Group
has received any notice concerning the imposition of Withdrawal Liability in
excess of $5,000,000 or a determination that a Multiemployer Plan with respect
to which the potential Withdrawal Liability of the Borrower or any member of the
Controlled Group would exceed $10,000,000 is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA;
        (l) a Change in Control shall have occurred;
        (m) the Borrower shall cease to be the owner, directly or indirectly, of
all the outstanding voting securities or membership interests, as appropriate,
of Capital Group Partners or Janus Capital Management LLC; or
        (n) any Loan Document shall cease at any time to be valid, enforceable
or in full force and effect, or the Borrower or any Subsidiary shall so assert
in writing;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Agent, at the request of the Required Lenders,
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.



--------------------------------------------------------------------------------



 



53

ARTICLE VIII
THE AGENT
          In order to expedite the transactions contemplated by this Agreement,
Citibank is hereby appointed to act as Agent on behalf of the Lenders. Each of
the Lenders hereby irrevocably authorizes the Agent to take such actions on
behalf of such Lender and to exercise such powers as are specifically delegated
to the Agent by the terms and provisions hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
Agent is hereby expressly authorized by the Lenders, without hereby limiting any
implied authority; (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans and all other amounts due to the Lenders
hereunder, and promptly to distribute to each Lender its proper share of each
payment so received; (b) to give notice on behalf of each of the Lenders to the
Borrower of any Event of Default of which the Agent has actual knowledge
acquired in connection with its agency hereunder; and (c) to distribute to each
Lender copies of all notices, financial statements and other materials delivered
by the Borrower pursuant to this Agreement as received by the Agent.
          Neither the Agent nor any of its directors, officers, employees or
agents shall be liable for any action taken or omitted by any of them except for
its or his own gross negligence or wilful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by the Borrower of any of the
terms, conditions, covenants or agreements contained in any Loan Document. The
Agent shall not be responsible to the Lenders for the due execution,
genuineness, validity, enforceability or effectiveness of this Agreement or any
other Loan Document, instrument or agreement. The Agent shall in all cases be
fully protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders. The Agent shall, in the
absence of knowledge to the contrary, be entitled to rely on any instrument or
document believed by it in good faith to be genuine and correct and to have been
signed or sent by the proper person or persons. Neither the Agent nor any of its
directors, officers, employees or agents shall have any responsibility to the
Borrower on account of the failure of or delay in performance or breach by any
Lender of any of its obligations hereunder or to any Lender on account of the
failure of or delay in performance or breach by any other Lender or the Borrower
of any of their respective obligations hereunder or under any other Loan
Document or in connection herewith or therewith. The Agent may execute any and
all duties hereunder by or through agents or employees and shall be entitled to
rely upon the advice of legal counsel selected by it with respect to all matters
arising hereunder and shall not be liable for any action taken or suffered in
good faith by it in accordance with the advice of such counsel.



--------------------------------------------------------------------------------



 



54

          The Lenders hereby acknowledge that the Agent shall be under no duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement unless it shall be requested in writing to do so by
the Required Lenders.
          Subject to the appointment and acceptance of a successor Agent as
provided below, the Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, after consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent which shall be a bank with an office in New York, New
York, having a combined capital and surplus of at least $500,000,000 or an
Affiliate of any such bank. Upon the acceptance of any appointment as Agent
hereunder by a successor bank, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Agent and the
retiring Agent shall be discharged from its duties and obligations hereunder.
After the Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Agent.
          With respect to the Loans made by it hereunder, the Agent in its
individual capacity and not as Agent shall have the same rights and powers as
any other Lender and may exercise the same as though it were not the Agent, and
the Agent and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Agent.
          Each Lender agrees (i) to reimburse the Agent, on demand, in the
amount of its pro rata share (based on its Commitment hereunder or, if the Total
Commitment shall be terminated, the percentage it holds of the aggregate
outstanding principal amount of the Loans and participations in Swingline Loans)
of any expenses incurred for the benefit of the Lenders by the Agent, including
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Lenders, which shall not have been reimbursed by the Borrower
and (ii) to indemnify and hold harmless the Agent and any of its directors,
officers, employees, agents or advisors, on demand, in the amount of such pro
rata share, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as the Agent or any of them in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Borrower; provided that no Lender shall be liable to the Agent for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or wilful misconduct of the Agent or any of its directors, officers,
employees, agents or advisors.



--------------------------------------------------------------------------------



 



55

          Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, the other Loan Documents, any related
agreement or any document furnished hereunder or thereunder.
          Each Lender hereby acknowledges that the Syndication Agent has no
duties or responsibilities hereunder other than in its capacity as a Lender.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Notices. Except as otherwise specifically provided for
in this Agreement (including, without limitation, in Sections 5.04 and 9.17),
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
facsimile transmission or other telegraphic communications equipment of the
sending party, as follows:
        (a) if to the Borrower, to it at 151 Detroit Street, Denver, CO 80206
Attention of Senior Vice President and Treasurer (Telecopy No. (303) 316-5651)
with a copy to General Counsel (Telecopy No. (303) 316-5728);
        (b) if to the Agent or the Swingline Lender, to it at Citibank, N.A.,
Two Penns Way, Suite 200, New Castle, DE 19720, Attention of Barbara Fellure
(Telecopy No. (212) 994-0961); and
        (c) if to a Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile or other telegraphic communications equipment of the sender, or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01;
provided, that, unless otherwise specifically provided in Article II, all
notices given under Article II shall be delivered by hand or overnight courier
service or sent by facsimile.
          SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders



--------------------------------------------------------------------------------



 



56

and shall survive the making by the Lenders of the Loans, regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid and so long as the Commitments have not been
terminated.
          SECTION 9.03. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower and the Agent and when the
Agent shall have received copies hereof which, when taken together, bear the
signatures of all the Lenders, and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior consent of
all the Lenders. Delivery of an executed signature page of any Loan Document by
facsimile transmission shall be effective as delivery of a manually executed
counterpart thereof.
          SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the Borrower, the Agent or the Lenders that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          (b) Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Standby Loans at the time owing to it);
provided, however, that (i) each such assignment shall be to an Eligible
Assignee, (ii) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement, (iii) the amount of the Commitment of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Agent) shall not be less
than $10,000,000 (or, if less, the remaining amount of such Lender’s Loans and
Commitments) and shall be an integral multiple of $1,000,000, (iv) the parties
to each such assignment shall execute and deliver to the Agent an Assignment and
Acceptance and the Lenders party to such Assignment and Acceptance shall pay to
the Agent a processing and recordation fee of $3,500 (except that no recordation
fee shall be required if the assignee is an Affiliate of the assignor) and
(v) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire. Upon acceptance and recording pursuant to
paragraph (e) of this Section 9.04, from and after the effective date specified
in each Assignment and Acceptance, which effective date shall be at least five
Business Days after the execution thereof, (A) the assignee thereunder shall be
a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease



--------------------------------------------------------------------------------



 



57

to be a party hereto (but shall continue to be entitled to the benefits of
Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued for its
account hereunder and not yet paid)). Notwithstanding the foregoing, any Lender
assigning its rights and obligations under this Agreement may retain any
Competitive Loans made by it outstanding at such time, and in such case shall
retain its rights hereunder in respect of any Loans so retained until such Loans
have been repaid in full in accordance with this Agreement.
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment, and the outstanding balances of its Standby Loans and
Competitive Loans, in each case without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee and
is legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
          (d) The Agent shall maintain at one of its offices in The City of New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error and the Borrower, the Agent
and the Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.



--------------------------------------------------------------------------------



 



58

          (e) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee and, if applicable, the
Swingline Lender, an Administrative Questionnaire completed in respect of the
assignee (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) above and, if
required, the written consent of the Borrower and the Agent to such assignment,
the Agent shall (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Lenders.
          (f) Each Lender may without the consent of the Borrower, the Swingline
Lender or the Agent sell participations to one or more banks or other entities
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other entities shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if
they were Lenders, provided that the participating banks or other entities shall
not be entitled to receive any more than the selling Lender would have received
had it not sold the participation and (iv) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable hereunder or the amount of principal of
or the rate at which interest is payable on the Loans, extending any scheduled
principal payment date or date fixed for the payment of interest on the Loans or
changing or extending the Commitments).
          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such proposed
assignee or participant shall execute a confidentiality agreement in the form of
Exhibit E hereto.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”) of such Granting Lender, identified as such in writing from time to time
by the Granting Lender to the Agent and the Borrower, the option to provide to
the Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to the Borrower pursuant to Section 2.01,
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such



--------------------------------------------------------------------------------



 



59

option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof,
(iii) such Granting Lender’s other obligations under this Agreement shall remain
unchanged, (iv) such Granting Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (v) the
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Granting Lender in connection with such Granting Lender’s
rights and obligations under this Agreement. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender. Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
related Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State thereof.
In addition, notwithstanding anything to the contrary contained in this
Section 9.04 or in Section 9.16, any SPC may (i) with notice to, but without the
prior written consent of, the Borrower or the Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to its Granting Lender or to any financial institutions providing liquidity
and/or credit facilities to or for the account of such SPC to fund the Loans
made by such SPC or to support the securities (if any) issued by such SPC to
fund such Loans and (ii) disclose on a confidential basis, to the extent such
disclosure would be permitted under Section 9.16 if such SPC were a Lender, any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of a surety, guarantee or credit or liquidity
enhancement to such SPC.
          (i) Any Lender may at any time assign all or any portion of its rights
under this Agreement to a Federal Reserve Bank; provided that no such assignment
shall release a Lender from any of its obligations hereunder. In order to
facilitate such an assignment to a Federal Reserve Bank, the Borrower shall, at
the request of the assigning Lender, duly execute and deliver to the assigning
Lender a promissory note or notes evidencing the Loans made by the assigning
Lender hereunder.
          (j) The Borrower shall not assign or delegate any of its rights or
duties hereunder.
          SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Agent and its Affiliates in
connection with the arrangement and syndication of the credit facility
established hereby, the preparation of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions hereby contemplated shall be
consummated and except for such costs and expenses incurred after the
termination of this Agreement), or incurred by the Agent or any Lender in
connection with the enforcement or protection of their rights in connection with
this Agreement, the other Loan Documents or the Loans made hereunder, including



--------------------------------------------------------------------------------



 



60

the reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP
and, in connection with any such enforcement or protection, the reasonable fees,
charges and disbursements of any other counsel for the Agent or any Lender (it
being agreed that, except in connection with any such enforcement or protection,
the Borrower shall be responsible for the fees, charges and disbursements of
only one counsel unless, in the judgment of the Agent, additional counsel shall
be required as a result of any conflict of interests). The Borrower further
agrees that it shall indemnify the Lenders from and hold them harmless against
any documentary taxes, assessments or charges made by any Governmental Authority
by reason of the execution and delivery of this Agreement or any of the other
Loan Documents.
          (b) The Borrower agrees to indemnify the Agent, each Lender and each
of their respective directors, officers, employees, agents and advisors (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all claims, liabilities and expenses (including, without
limitation, reasonable counsel fees, charges and disbursements of one counsel
selected by the Agent for all the Indemnitees, such local counsel as the Agent
may in good faith deem advisable and, in the event a conflict of interest makes
it inadvisable for a single counsel to represent all the Indemnitees, such
additional counsel as may be required by reason of such conflict), incurred by
or asserted against any Indemnitee arising out of or in connection with (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such claim (whether brought by a Lender or any
other person), damage, liability or expense is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence or wilful misconduct of such Indemnitee or (y) the
material breach of such Indemnitee’s obligations under this Agreement or any
other Loan Document or any agreement or instrument contemplated thereby. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, arising out of or otherwise relating to
this Agreement, any of the transactions contemplated herein or the actual or
proposed use of proceeds of the Loans.
          (c) The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agent or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor.



--------------------------------------------------------------------------------



 



61

          SECTION 9.06. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement and
other Loan Documents held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
          SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
          SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Agent
or any Lender in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender affected thereby, (ii) change or extend the Commitment or
decrease or extend the date for payment of the Facility Fees or Utilization Fees
of any Lender without the prior written consent of such Lender, (iii) amend or
modify the provisions of Section 2.17, the provisions of this Section or the
definition of “Required Lenders” without the prior written consent of each
Lender or (iv) release Janus Capital Management LLC from the LLC Guaranty, or
limit its liability in respect of the LLC Guaranty, in any case without the
prior written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the Agent or the
Swingline Lender hereunder without the prior written consent of the Agent or the
Swingline Lender, as the case may be. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section and any consent by any
Lender pursuant to this Section shall bind any person subsequently acquiring a
Loan from it.



--------------------------------------------------------------------------------



 



62

          SECTION 9.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate, together
with all fees and charges which are treated as interest under applicable law
(collectively the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable on the Loans made by such Lender, together with all Charges payable to
such Lender, shall be limited to the Maximum Rate.
          SECTION 9.10. Entire Agreement. This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
          SECTION 9.11. Waiver of Jury Trial. Each party hereto hereby waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any litigation directly or indirectly arising out
of, under or in connection with this Agreement or any of the other Loan
Documents. Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement and the other Loan Documents, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 9.11.
          SECTION 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
          SECTION 9.13. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 9.03.
          SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.



--------------------------------------------------------------------------------



 



63

          SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) The
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against any other party or its properties in the
courts of any jurisdiction.
          (b) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.16. Confidentiality. (a) Each Lender agrees to keep
confidential and not to disclose (and to cause its officers, directors,
employees, agents, Affiliates and representatives to keep confidential and not
to disclose) all Information (as defined below), except that such Lender shall
be permitted to disclose Information (i) to such of its officers, directors,
employees, advisors, agents, Affiliates and representatives as need to know such
Information in connection with the servicing and protection of its interests in
respect of its Loans and Commitments, the Loan Documents and the Transactions;
(ii) to the extent required by applicable laws and regulations or by any
subpoena or similar legal process or requested by any Governmental Authority
having or claiming to have jurisdiction over such Lender; (iii) to the extent
such Information (A) becomes publicly available other than as a result of a
breach by such Lender of this Agreement, (B) is generated by such Lender or
becomes available to such Lender on a nonconfidential basis from a source other
than the Borrower or its Affiliates or the Agent, or (C) was available to such
Lender on a nonconfidential basis prior to its disclosure to such Lender by the
Borrower or its Affiliates or the Agent; (iv) as provided in Section 9.04(g); or
(v) to the extent the Borrower shall have consented to such disclosure



--------------------------------------------------------------------------------



 



64

in writing. As used in this Section 9.16, “Information” shall mean the
Confidential Memorandum and any other confidential materials, documents and
information relating to the Borrower that the Borrower or any of its Affiliates
may have furnished or made available or may hereafter furnish or make available
to the Agent or any Lender in connection with this Agreement.
          (b) Each Transferee shall be deemed, by accepting any assignment or
participation hereunder, to have agreed to be bound by this Section 9.16.
          SECTION 9.17. Electronic Communications. (a) The Borrower hereby
agrees that, unless otherwise requested by the Agent, it will provide to the
Agent all information, documents and other materials that it is obligated to
furnish to the Agent pursuant to Section 5.04(a), (b), (e) and (f) the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format reasonably acceptable to the Agent to oploanswebadmin@citigroup.com (or
such other e-mail address as shall be designated by the Agent from time to
time); provided, that any delay or failure to comply with the requirements of
this Section 9.17(a) shall not constitute a Default or an Event of Default
hereunder.
          (b) Each party hereto agrees that the Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent) (the “Platform”). Nothing in this Section 9.17 shall
prejudice the right of the Agent to make the Communications available to the
Lenders in any other manner specified in the Loan Documents.
          (c) Each Lender agrees that e-mail notice to it (at the address
provided pursuant to the next sentence and deemed delivered as provided in the
next paragraph) specifying that Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes of the Loan Documents. Each Lender agrees (i) to notify the Agent in
writing (including by electronic communication) from time to time to ensure that
the Agent has on record an effective e-mail address for such Lender to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.
          (d) Each party hereto agrees that any electronic communication
referred to in this Section 9.17 shall be deemed delivered upon the posting of a
record of such communication (properly addressed to such party at the e-mail
address provided to the Agent) as “sent” in the e-mail system of the sending
party or, in the case of any such communication to the Agent or any Lender, upon
the posting of a record of such communication as “received” in the e-mail system
of the Agent or any Lender; provided that if such communication is not so
received by the Agent or a Lender during the normal business hours of the Agent
or applicable Lender, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Agent or applicable Lender.



--------------------------------------------------------------------------------



 



65

          (e) Each party hereto acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,”
(iii) none of the Agent, its affiliates or any of their respective officers,
directors, employees, agents, advisors or representatives (collectively, the
“Citigroup Parties”) warrants the adequacy of the Platform or the accuracy or
completeness of the Communications or the Platform, and each Citigroup Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Citigroup Party in connection with
any Communications or the Platform.
          SECTION 9.18. USA Patriot Act. Each Lender that is subject to
Section 326 of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.



--------------------------------------------------------------------------------



 



66

          IN WITNESS WHEREOF, the Borrower, the Agent and the Lenders have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

            JANUS CAPITAL GROUP INC.,
      By:   /s/ David R. Martin         Name:   David R. Martin        Title:  
EVP and CFO        CITIBANK, N.A., individually and as
Administrative Agent and as Swingline Lender,
      By:   /s/ Matthew Nicholls         Name:   Matthew Nicholls       
Title:   Director        JPMORGAN CHASE BANK, N.A., individually and as
Syndication Agent,
      By:   /s/ Marybeth Mullen         Name:   Marybeth Mullen        Title:  
Managing Director   



--------------------------------------------------------------------------------



 



67

         

            SIGNATURE PAGE TO THE THREE-YEAR COMPETITIVE ADVANCE AND REVOLVING
CREDIT FACILITY AGREEMENT DATED AS OF OCTOBER 19, 2005, OF JANUS CAPITAL GROUP
INC.

NAME OF LENDER: Bank of America, N.A.,
      By:   /s/ Sean Cassidy         Name:   Sean Cassidy        Title:   Senior
Vice President   



--------------------------------------------------------------------------------



 



68

         

            SIGNATURE PAGE TO THE THREE-YEAR COMPETITIVE ADVANCE AND REVOLVING
CREDIT FACILITY AGREEMENT DATED AS OF OCTOBER 19, 2005, OF JANUS CAPITAL GROUP
INC.
                          NAME OF LENDER: Credit Suisse
First Boston, Acting Through Its
Cayman Islands Branch,
      By:   /s/ Jay Chall         Name:   Jay Chall        Title:   Director   
          By:   /s/ James Niera         Name:   James Niera        Title:  
Associate   



--------------------------------------------------------------------------------



 



69

         

            SIGNATURE PAGE TO THE THREE-YEAR COMPETITIVE ADVANCE AND REVOLVING
CREDIT FACILITY AGREEMENT DATED AS OF OCTOBER 19, 2005, OF JANUS CAPITAL GROUP
INC.
                          NAME OF LENDER: HSBC Bank USA, N.A.,
      By:   /s/ Scott M. Buitekant         Name:   Scott M. Buitekant       
Title:   Senior Vice President   



--------------------------------------------------------------------------------



 



70

         

            SIGNATURE PAGE TO THE THREE-YEAR COMPETITIVE ADVANCE AND REVOLVING
CREDIT FACILITY AGREEMENT DATED AS OF OCTOBER 19, 2005, OF JANUS CAPITAL GROUP
INC.
                          NAME OF LENDER: State Street Bank
and Trust Company,
      By:   /s/ John Stankard         Name:   John Stankard        Title:   Vice
President   



--------------------------------------------------------------------------------



 



71

         

            SIGNATURE PAGE TO THE THREE-YEAR COMPETITIVE ADVANCE AND REVOLVING
CREDIT FACILITY AGREEMENT DATED AS OF OCTOBER 19, 2005, OF JANUS CAPITAL GROUP
INC.
                          NAME OF LENDER: UBS Loan Finance LLC,
      By:   /s/ Joselin Fernandes         Name:   Joselin Fernandes       
Title:   Associate Director Banking Products Services, US              By:   /s/
Toba Lumbantobing         Name:   Toba Lumbantobing        Title:   Associate
Director Banking Products Services, US   



--------------------------------------------------------------------------------



 



72

         

            SIGNATURE PAGE TO THE THREE-YEAR COMPETITIVE ADVANCE AND REVOLVING
CREDIT FACILITY AGREEMENT DATED AS OF OCTOBER 19, 2005, OF JANUS CAPITAL GROUP
INC.
                          NAME OF LENDER: Wells Fargo Bank,
N.A.,
      By:   /s/ Randall Schmidt         Name:   Randall Schmidt        Title:  
Vice President   



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments

          Lender   Allocation  
 
       
Citibank, N.A.
  $ 32,500,000  
JPMorgan Chase Bank, N.A.
  $ 32,500,000  
Bank of America, N.A.
  $ 27,500,000  
State Street Bank and Trust Company
  $ 27,500,000  
Wells Fargo Bank, N.A.
  $ 27,500,000  
Credit Suisse First Boston
  $ 17,500,000  
HSBC Bank USA, N.A.
  $ 17,500,000  
UBS Loan Finance LLC
  $ 17,500,000  
 
       
Total:
  $ 200,000,000  





--------------------------------------------------------------------------------



 



Schedule 3.07

                          Company   State of Incorporation     Owner(s)     %
Owned  
Janus Capital Group Inc.
  Delaware   publicly held     100.0 %
Bay Isle Financial LLC
  Delaware   Berger Financial Group LLC     100.0 %
Berger Financial Group LLC
  Nevada   Janus Capital Management LLC     100.0 %
Capital Group Partners, Inc.
  New York   Janus Capital Group Inc.     100.0 %
Enhanced Investment Technologies, LLC
  Delaware   Berger Financial Group LLC     77.5 %
Janus Capital International LLC
  Delaware   Janus Capital Management LLC     100.0 %
Janus Capital Management LLC
  Delaware   Janus Capital Group Inc.     95.0 %
 
          Janus Management Holdings Corp.     5.0 %
Janus Capital Trust Manager Limited
  Irish/Dublin   Janus International Holding LLC     100.0 %
Janus Distributors LLC
  Delaware   Janus Capital Management LLC     100.0 %
Janus Holdings Corporation
  Nevada   Janus Capital Group Inc.     100.0 %
Janus Institutional Services LLC
  Delaware   Janus Capital Management LLC     100.0 %
Janus International (Asia) Limited
  Hong Kong   Janus International Holding LLC     100.0 %
Janus International Holding LLC
  Nevada   Janus Holdings Corporation     100% - A  
 
          Janus Capital Management LLC     100% - B  
Janus International Limited
  England/Wales   Janus International Holding LLC     100.0 %
Janus Management Holdings Corporation
  Delaware   Janus Capital Group Inc.     100.0 %
Janus Services LLC
  Delaware   Janus Capital Management LLC     100.0 %
The Janus Foundation
  Colorado     N/A       N/A    
Perkins, Wolf, McDonnell and Company, LLC
          Mac-Per-Wolf Corp (not        

  Delaware   affiliated w/Janus)     70.00 %
 
          Janus Capital Management LLC     30.00 %
 
                        NON STRATEGIC SUBSIDIARIES (POTENTIALLY
LIQUIDATED/DISSOLVED)                
Loess Corporation
  Missouri   Janus Capital Group Inc.     100.0 %
Martec Pharmaceutical, Inc.
  Missouri   PVI, Inc.     49.0 %
PVI, Inc.
  Missouri   Janus Capital Group Inc.     100.0 %
SERA, Inc.
  Missouri   Central Biomedia, Inc.     100.0 %
Z-Guard, Inc.
  Missouri   PVI, Inc.     100.0 %
Animal Resources Inc.
  Missouri   PVI, Inc.     49.0 %
Brookside Water Treatment, Inc.
  Missouri   Loess Corporation     100.0 %
Central Biomedia, Inc.
  Missouri   Animal Resources, Inc.     45.0 %
Immunomatrix, Inc.
  Missouri   SERA, Inc.     100.0 %

 



--------------------------------------------------------------------------------



 



Schedule 3.08
MDL Market Timing Litigation — Maryland Federal.
The five market timing complaints pending before the MDL panel are: (i) claims
by a putative class of fund investors; (ii) “derivative” claims by fund
investors ostensibly on behalf of the funds; (iii) claims by participants in the
JCG 401(k) plan; (iv) claims by a putative class of JCG equity shareholders; and
(v) “derivative” claims by JCG shareholders against the Board of Directors.
Omnibus motions to dismiss in the fund class action and fund derivative cases
and a motion to dismiss in the Janus parent investor class action were filed on
February 25, 2005.
Hearings on these motions occurred on June 16-17, 2005, but the Court has yet to
make a decision. Janus has also filed a motion to dismiss the ERISA claims by
participants in the JCG401(k) plan; a hearing on that motion is scheduled for
September 21, 2005.
On August 25, 2005, the Court entered orders dismissing most of the claims
asserted against the Company and its affiliates by fund investors (actions
(i) and (ii) described above). In the fund investor class action, the Court
dismissed all claims except one claim under Section 10(b) of the Securities
Exchange Act of 1934 and one claim under Section 36(b) of the Investment Company
Act of 1940. The state-law claims were dismissed with leave to amend; all other
claims were dismissed without leave to amend. In the fund derivative action, the
court dismissed all claims except one claim under Section 36(b) of the
Investment Company Act of 1940. All other claims were dismissed without leave to
amend.
Further, the plaintiff’s counsel in the 401(k) plan case (action (iii) above)
voluntarily dismissed the matter due to lack of standing. However on
September 30, 2005, the plaintiff’s counsel refiled using a new named plaintiff
(Wangberger v. Janus Capital Group Inc., Advisory Committee, Steven Scheid, Paul
Balser and Andrew Cox) asserting similar claims as the initial complaint.
IPO Antitrust Litigation — Southern District of NY.
On September 28, 2005, the New York Court of Appeals reversed and remanded a
decision by the District Court to dismiss the Pfeiffer v. Credit Suisse First
Boston complaint, brought under the Robinson-Patman Act (“IPO Antitrust
Litigation”). The District Court decision resulted in the prevention of such
claims from being consolidated with a separate class action in the Southern
District of New York against underwriters related to initial public offerings
(“IPOs”) allocations brought under the Sherman Act (“IPO Allocations
Litigation”). Janus was only named in the IPO Antitrust Litigation, not the IPO
Allocation Litigation. The IPO Antitrust Litigation alleges a pattern of bribery
and market manipulation in connection with IPOs. The plaintiff counsel had
attempted to have the complaint consolidated with the IPO Allocations
Litigation. The District Court determined that discovery in this case is stayed
until a final decision is made regarding the dismissal of the Robinson-Patman
Act claims.

 



--------------------------------------------------------------------------------



 



Schedule 3.15
Capital Group Partners, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 6.02
None.

 



--------------------------------------------------------------------------------



 



Schedule 6.03
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF COMPETITIVE BID REQUEST
Citibank, N.A., as Agent
     for the Lenders referred to below
Two Penns Way, Suite 200
New Castle, DE 19720
Attention: [          ]
[Date]
     Re:     Three-Year Credit Agreement Referred to Below
Dear Sirs:
          The undersigned, Janus Capital Group Inc. (the “Borrower”), refers to
the Three-Year Competitive Advance and Revolving Credit Facility Agreement dated
as of October 19, 2005 (as it may hereafter be amended, modified, extended or
restated from time to time, the “Credit Agreement”), among the Borrower, the
Lenders from time to time party thereto, Citibank, N.A., as Administrative Agent
and JPMorgan Chase Bank, N.A., as Syndication Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.03(a) of the Credit Agreement that it requests a Competitive Borrowing
under the Credit Agreement, and in that connection sets forth below the terms on
which such Competitive Borrowing is requested to be made:

                          (A)   Date of Competitive Borrowing        
 
          (which is a Business Day)        
 
                   
 
                        (B)   Principal Amount of        
 
          Competitive Borrowing1        
 
                   
 
                        (C)   Interest rate basis2        
 
                   
 
                        (D)   Interest Period and the last        
 
          day thereof3        
 
                   

 

1⁄   Not less than $10,000,000 (and in integral multiples $1,000,000) or greater
than the Total Commitment then available.   2⁄   Eurodollar Loan or Fixed Rate
Loan.   3⁄   Which shall be subject to the definition of “Interest Period” and
end not later than the Maturity Date.

 



--------------------------------------------------------------------------------



 



          Upon acceptance of any or all of the Loans offered by the Banks in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Section 4.01(b) and (c) of
the Credit Agreement have been satisfied.

              Very truly yours,
 
            JANUS CAPITAL GROUP INC.,
 
       
 
  By    
 
       
 
      Title: [Responsible Officer]

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF NOTICE OF COMPETITIVE BID REQUEST
[Name of Bank]
[Address]
Attention:
[Date]
     Re:     Three-Year Credit Agreement Referred to Below
Dear Sirs:
          Reference is made to the Three-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 19, 2005 (as it may hereafter be
amended, modified, extended or restated from time to time, the “Credit
Agreement”), among Janus Capital Group Inc., the Lenders from time to time party
thereto, Citibank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A.,
as Syndication Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
Janus Capital Group Inc. made a Competitive Bid Request on      , 20 , pursuant
to Section 2.03(a) of the Credit Agreement, and in that connection you are
invited to submit a Competitive Bid by [Date]/[Time].1 Your Competitive Bid must
comply with Section 2.03(b) of the Credit Agreement and the terms set forth
below on which the Competitive Bid Request was made:

                          (A)   Date of Competitive Borrowing        
 
                   
 
                        (B)   Principal amount of        
 
          Competitive Borrowing        
 
                   
 
                        (C)   Interest rate basis        
 
                   
 
                        (D)   Interest Period and the last        
 
          day thereof        
 
                   

 

1⁄   The Competitive Bid must be received by the Agent (i) in the case of
Eurodollar Loans, not later than 9:30 a.m., New York City time, three Business
Days before a proposed Competitive Borrowing, and (ii) in the case of Fixed Rate
Loans, not later than 9:30 a.m., New York City time, on the Business Day of a
proposed Competitive Borrowing.

 



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            CITIBANK, N.A., as Agent,
 
       
 
  by    
 
       
 
      Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF COMPETITIVE BID
Citibank, N.A., as Agent
     for the Lenders referred to below
Two Penns Way, Suite 200
New Castle, DE 19720
Attention: [          ]
[Date]
     Re:     Three-Year Credit Agreement Referred to Below
Dear Sirs:
     The undersigned, [Name of Bank], refers to the Three-Year Competitive
Advance and Revolving Credit Facility Agreement dated as of October 19, 2005 (as
it may hereafter be amended, modified, extended or restated from time to time,
the “Credit Agreement”), among Janus Capital Group Inc. (the “Borrower”), the
Lenders from time to time party thereto, Citibank, N.A., as Administrative Agent
and JPMorgan Chase Bank, N.A., as Syndication Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The undersigned hereby makes a Competitive Bid
pursuant to Section 2.03(b) of the Credit Agreement, in response to the
Competitive Bid Request made by the Borrower on      , 20 , and in that
connection sets forth below the terms on which such Competitive Bid is made:

                          (A)   Principal Amount1        
 
                        (B)   Competitive Bid Rate2        
 
                        (C)   Interest Period and last        
 
          day thereof        
 
                   

 

1⁄   Not less than $10,000,000 or greater than the requested Competitive
Borrowing and in integral multiples of $1,000,000. Multiple bids will be
accepted by the Agent.   2⁄   LIBO Rate + or -%, in the case of Eurodollar Loans
or %, in the case of Fixed Rate Loans.

 



--------------------------------------------------------------------------------



 



          The undersigned hereby confirms that it is prepared, subject to the
conditions set forth in the Credit Agreement, to extend credit to the Borrower
upon acceptance by the Borrower of this bid in accordance with Section 2.03(d)
of the Credit Agreement.

                  Very truly yours,
 
                [NAME OF BANK],
 
           
 
      by    
 
           
 
          Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER
[Date]
Citibank, N.A., as Agent
     for the Lenders referred to below
Two Penns Way, Suite 200
New Castle, DE 19720
Attention: [          ]
     Re:     Three-Year Credit Agreement Referred to Below
Dear Sirs:
          The undersigned, Janus Capital Group Inc. (the “Borrower”), refers to
the Three-Year Competitive Advance and Revolving Credit Facility Agreement dated
as of October 19, 2005 (as it may hereafter be amended, modified, extended or
restated from time to time, the “Credit Agreement”), among the Borrower, the
Lenders from time to time party thereto, Citibank, N.A., as Administrative Agent
and JPMorgan Chase Bank, N.A., as Syndication Agent.
          In accordance with Section 2.03(c) of the Credit Agreement, we have
received a summary of bids in connection with our Competitive Bid Request dated
                                         and in accordance with Section 2.03(d)
of the Credit Agreement, we hereby accept the following bids for maturity on
[date]:

              Principal Amount   Fixed Rate/Margin   Lender    
$
  [%]/[+/-. %]        
$
           

We hereby reject the following bids:

              Principal Amount   Fixed Rate/Margin   Lender    
$
  [%]/[+/-. %]        
$
           

 



--------------------------------------------------------------------------------



 



          The $           should be deposited in Citibank, N.A. account number
[          ] on [date].

                  Very truly yours,
 
                JANUS CAPITAL GROUP INC.,
 
           
 
      by    
 
           
 
          Name:
 
          Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT A-5
FORM OF STANDBY BORROWING REQUEST
Citibank, N.A., as Agent
     the Lenders referred to below
Two Penns Way, Suite 200
New Castle, DE 19720
Attention: [          ]
[Date]
     Re:     Three-Year Credit Agreement Referred to Below
Dear Sirs:
          The undersigned, Janus Capital Group Inc. (the “Borrower”), refers to
the Three-Year Competitive Advance and Revolving Credit Facility Agreement dated
as of October 19, 2005 (as it may hereafter be amended, modified, extended or
restated from time to time, the “Credit Agreement”), among the Borrower, the
Lenders from time to time party thereto and Citibank, N.A., as Administrative
Agent and JPMorgan Chase Bank, N.A., as Syndication Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. The Borrower hereby gives you notice
pursuant to Section 2.04 of the Credit Agreement that it requests a Standby
Borrowing under the Credit Agreement, and in that connection sets forth below
the terms on which such Standby Borrowing is requested to be made:

                          (A)   Date of Standby Borrowing        
 
          (which is a Business Day)        
 
                   
 
                        (B)   Principal Amount of        
 
          Standby Borrowing1        
 
                   
 
                        (C)   Interest rate basis2        
 
                        (D)   Interest Period and the last        
 
          day thereof3        
 
                   

 

1⁄   Not less than $5,000,000 (and in integral multiples of $1,000,000) or
greater than the Total Commitment then available.   2⁄   Eurodollar Loan or ABR
Loan.   3⁄   Which shall be subject to the definition of “Interest Period” and
end not later than the Maturity Date.

 



--------------------------------------------------------------------------------



 



          Upon acceptance of any or all of the Loans made by the Lenders in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Section 4.01(b) and (c) of
the Credit Agreement have been satisfied.

                  Very truly yours,
 
                JANUS CAPITAL GROUP INC.,
 
           
 
      by    
 
           
 
          Title: [Responsible Officer]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF]
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Three-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 19, 2005 (the “Credit Agreement”),
among Janus Capital Group Inc., a Delaware corporation, the lenders from time to
time party thereto (the “Lenders”), Citibank, N.A., as agent for the Lenders (in
such capacity, the “Agent”) and JPMorgan Chase Bank, N.A., as Syndication Agent.
Terms defined in the Credit Agreement are used herein with the same meanings.
          1. The Assignor hereby sells and assigns, without recourse, to the
Assignee, and the Assignee hereby purchases and assumes, without recourse, from
the Assignor, effective as of the Effective Date set forth on the reverse
hereof, the interests set forth on the reverse hereof (the “Assigned Interest”)
in the Assignor’s rights and obligations under the Credit Agreement, including,
without limitation, the interests set forth on the reverse hereof in the
Commitment of the Assignor on the Effective Date and the Competitive Loans and
Standby Loans and Swingline Loans owing to the Assignor which are outstanding on
the Effective Date. Each of the Assignor and the Assignee hereby makes and
agrees to be bound by all the representations, warranties and agreements set
forth in Section 9.04(c) of the Credit Agreement, a copy of which has been
received by each such party. From and after the Effective Date (i) the Assignee
shall be a party to and be bound by the provisions of the Credit Agreement and,
to the extent of the interests assigned by this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and under the Loan Documents
and (ii) the Assignor shall, to the extent of the interests assigned by this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
          2. This Assignment and Acceptance is being delivered to the Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, the forms specified in Section 2.20(f) of the Credit
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Credit Agreement, an Administrative
Questionnaire, and (iii) a processing and recordation fee of $3,500.
          3. This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:

 



--------------------------------------------------------------------------------



 



 2
Effective Date of Assignment
(may not be fewer than 5 Business
Days after the Date of Assignment):

                      Percentage Assigned         of         Facility/Commitment
        (set forth, to at         least 8 decimals,         as a percentage of  
  Principal Amount assigned   the Facility and     (and identifying information
  the aggregate     as to individual Competitive   Commitments of all Facility  
Loans)   Lenders thereunder)
 
           
Commitment Assigned:
  $     %  
 
           
Standby Loans:
           
 
           
Competitive Loans:
           
 
           
Swingline Loans:
           

                  The terms set forth above and on the reverse side hereof are
hereby agreed to:            
 
                            Accepted */
 
                        , as Assignor   CITIBANK, N.A., as Agent              
 
               
By:
          By:    
 
               
Name:
          Name:    
Title:
          Title:    
 
               
 
      , as Assignee                      
 
                            JANUS CAPITAL GROUP INC., as Borrower
By:
          By:    
 
               
Name:
          Name:    
Title:
          Title:    
 
                            CITIBANK, N.A., as Swingline Lender
 
          By:    
 
               
 
          Name:    
 
          Title:    

 

*/   To be completed only if consents are required under Section 9.04(b).

 



--------------------------------------------------------------------------------



 



                      Percentage Assigned         of         Facility/Commitment
        (set forth, to at         least 8 decimals,         as a percentage of  
  Principal Amount assigned   the Facility and     (and identifying information
  the aggregate     as to individual Competitive   Commitments of all Facility  
Loans)   Lenders thereunder)
 
           
Commitment Assigned:
  $     %  
 
           
Standby Loans:
           
 
           
Competitive Loans:
           
 
           
Swingline Loans:
           

                  The terms set forth above and on the reverse side hereof are
hereby agreed to:            
 
                            Accepted */
 
                        , as Assignor   CITIBANK, N.A., as Agent              
 
               
By:
          By:    
 
               
Name:
          Name:    
Title:
          Title:    
 
               
 
      , as Assignee                      
 
                            JANUS CAPITAL GROUP INC., as Borrower
By:
          By:    
 
               
Name:
          Name:    
Title:
          Title:    
 
                            CITIBANK, N.A., as Swingline Lender
 
          By:    
 
               
 
          Name:    
 
          Title:    

 



--------------------------------------------------------------------------------



 



 3
 

*/   To be completed only if consents are required under Section 9.04(b).

 



--------------------------------------------------------------------------------



 



October 21, 2005
Addressees listed on Schedule A

     
Re:
  Three-Year Competitive Advance and Revolving Credit Facility Agreement

Ladies and Gentlemen:
     This firm has acted as counsel to Janus Capital Group Inc., a Delaware
corporation (the “Company”), in connection with the Three-Year Competitive
Advance and Revolving Credit Facility Agreement, dated as of October 19, 2005
(the “Credit Agreement”), among the Company, JPMorgan Chase Bank, N.A., as
Syndication Agent, Citibank, N.A., individually, as Swingline Lender and as
Administrative Agent, and the Lenders from time to time party thereto. This
opinion letter is being furnished to you pursuant to the requirements set forth
in Section 4.02(b) of the Credit Agreement. Capitalized terms used herein that
are defined in the Credit Agreement shall have the meanings set forth in the
Credit Agreement, unless otherwise defined herein.
     For purposes of this opinion letter, we have examined copies of the
following documents (the “Documents”):

  1.   An executed copy of the Credit Agreement.     2.   The Amended and
Restated Certificate of Incorporation of the Company as of June 14, 2000, as
certified by the Secretary of State of the State of Delaware on October 18, 2005
and as certified by the Assistant Secretary of the Company on the date hereof as
being complete and in effect.     3.   The Amended and Restated Bylaws of the
Company as of January 1, 2004, as certified by the Assistant Secretary of the
Company on the date hereof as being complete and in effect.     4.   A
certificate of good standing of the Company issued by the Secretary of State of
the State of Delaware dated October 17, 2005.

 



--------------------------------------------------------------------------------



 



Addresses listed on Schedule A
October 21, 2005
Page 2

  5.   Certain resolutions of the Board of Directors of the Company adopted on
October 21, 2005, as certified by the Executive Vice President and Chief
Financial Officer of the Company on the date hereof as being complete and in
effect, relating to, among other things, authorization of the Credit Agreement
and arrangements in connection therewith.     6.   Certificates of certain
officers of the Company, dated October 21, 2005, as to certain facts relating to
the Company and as to the incumbency and signature of certain officers of the
Company.

     In our examination of the Credit Agreement and the other Documents, we have
assumed the genuineness of all signatures, the legal capacity of all natural
persons, the accuracy and completeness of all of the Documents, the authenticity
of all originals of the Documents and the conformity to authentic originals of
all of the Documents submitted to us as copies (including telecopies). As to
matters of fact relevant to the opinions expressed herein, we have relied on the
representations and statements of fact made in the Documents, we have not
independently established the facts so relied on and we have not made any
investigation or inquiry other than our examination of the Documents. This
opinion letter is given, and all statements herein are made, in the context of
the foregoing.
     As used in this opinion letter, the phrase “to our knowledge” means the
actual knowledge (that is, the conscious awareness of facts or other
information) of lawyers currently in the firm who have given substantive legal
attention to representation of the Company in connection with the Credit
Agreement.
     For purposes of this opinion letter, we have assumed that (i) the Agent and
each other party to the Credit Agreement (other than the Company) has all
requisite power and authority under all applicable laws, regulations and
governing documents to execute, deliver and perform its obligations under the
Credit Agreement and the Agent and each of such other parties has complied with
all legal requirements pertaining to their status as such status relates to
their rights to enforce the Credit Agreement against the Company, (ii) the Agent
and each of such other parties has duly authorized, executed and delivered the
Credit Agreement, (iii) the Agent and each of such other parties is validly
existing and in good standing in all necessary jurisdictions, (iv) the Credit
Agreement constitutes the valid and binding obligation, enforceable against the
Agent and each of such other party in accordance with its terms, (v) there has
been no mutual mistake of fact or misunderstanding or fraud, duress or undue
influence in connection with the negotiation, execution or delivery of the
Credit Agreement, and the conduct of all parties to the Credit Agreement has
complied with any requirements of good faith, fair dealing and conscionability,
and (vi) there are and have been no agreements or understandings among the
parties, written or oral, and there is and has been no usage of trade or course
of prior dealing among the parties that would, in either case, define,
supplement or qualify the terms of the Credit Agreement. We have assumed that
there would be no change to the Certificate of Incorporation of the Company
referenced as item 2 above and the certificate of good standing of the Company
referenced as item 4 above if certified and issued by the Secretary of State of
Delaware as of the date hereof. We have also assumed the validity and
constitutionality of each relevant statute, rule, regulation and agency action
covered by this opinion letter.

 



--------------------------------------------------------------------------------



 



Addresses listed on Schedule A
October 21, 2005
Page 3
     For purposes of the opinions expressed in paragraphs (d) and (e) below, we
have made the following further assumptions: (i) that all orders, judgments,
decrees, agreements and contracts would be enforced as written; (ii) that the
Company will not in the future take any discretionary action (including a
decision not to act) permitted under the Credit Agreement that would result in a
violation of law or constitute a breach or default under any order, judgment,
decree, agreement or contract; (iii) that the Company and its Affiliates are in
compliance with all applicable provisions of the Investment Company Act of 1940,
as amended; (iv) that the Company will obtain all permits and governmental
approvals required in the future, and take all actions required, relevant to
subsequent consummation of the transactions contemplated under the Credit
Agreement or performance of the Credit Agreement; (v) that all parties to the
Credit Agreement will act in accordance with, and will refrain from taking any
action that is forbidden by, the terms and conditions of the Credit Agreement;
and (vi) the execution, delivery and performance by the Company of the Credit
Agreement does not and will not conflict with, contravene, violate or constitute
a default under (a) any lease, indenture, instrument or other agreement to which
the Company or its property is subject, or (b) any judicial or administrative
order or decree of any governmental authority.
     This opinion letter is based as to matters of law solely on applicable
provisions of the following, as currently in effect: (i) as to the opinions
expressed in paragraphs (a), (b), (c)(i) and (d)(i), the General Corporation Law
of the State of Delaware; and (ii) as to the opinions expressed in paragraph
(c), (d)(ii) and (e), except to the extent excluded below, New York contract law
(but not including any statutes, ordinances, administrative decisions, rules or
regulations of any political subdivision of the State of New York); provided,
however, that we express no opinion as to federal or state securities,
antitrust, unfair competition, banking or tax laws or regulations and we express
no opinion as to any other laws, statutes, rule, or regulations not specifically
identified above; and further provided that, with respect to clause (ii) above,
the opinions expressed herein are based upon a review of those laws, statutes
and regulations that, in our experience, are generally recognized as applicable
to the transactions contemplated in the Credit Agreement. The law identified in
clause (ii) above, subject to the exclusions and limitations set forth above, is
referred to herein as “Applicable State Law.”
     Based upon, subject to and limited by the foregoing, we are of the opinion
that:
     (a) The Company is validly existing as a corporation under the laws of the
State of Delaware.

 



--------------------------------------------------------------------------------



 



Addresses listed on Schedule A
October 21, 2005
Page 4
     (b) The Company has the corporate power to execute, deliver and perform the
Credit Agreement. The execution, delivery and performance by the Company of the
Credit Agreement have been duly authorized by all necessary corporate action of
the Company.
     (c) The Credit Agreement (i) has been duly executed and delivered on behalf
of the Company and (ii) constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.
     (d) The execution, delivery and performance by the Company of the Credit
Agreement do not (i) violate the Amended and Restated Certificate of
Incorporation of the Company, or (ii) violate any provision of Applicable State
Law.
     (e) Without having made any independent investigation with respect thereto,
no approval or consent of, or registration or filing with, the Secretary of
State of the State of New York or any New York state regulatory agency is
required to be obtained or made by the Company under Applicable State Law in
connection with the execution, delivery and performance by the Company of the
Credit Agreement.
     In addition to the qualifications, exceptions and limitations elsewhere set
forth in this opinion letter, the opinions expressed in paragraph (c) above are
subject to the qualification that certain rights, remedies, obligations, waivers
and other provisions of the Credit Agreement may not be enforceable in
accordance with their terms, but, subject to the exceptions, qualifications and
limitations set forth elsewhere in this opinion letter, such unenforceability
would not render the Credit Agreement invalid as a whole or preclude (i) the
judicial enforcement of the obligations of the Company to pay the principal and
interest on the respective Loans at the rate or rates (but not including any
increase in rate after default) set forth in the Credit Agreement, or (ii) the
acceleration by the Lender of the Company’s obligation to pay such principal,
together with such interest, after a default by the Company (A) in the payment
of such principal or interest, or (B) in the performance of any other
obligations of the Company in circumstances in which a court will provide a
remedy.
     In addition to the qualifications, exceptions and limitations elsewhere set
forth in this opinion letter, our opinions expressed above are also subject to
the effect of: (i) bankruptcy, insolvency, reorganization, receivership,
moratorium and other laws affecting creditors’ rights (including, without
limitation, the effect of statutory and other law regarding fraudulent
conveyances, fraudulent transfers and preferential transfers); and (ii) the
exercise of judicial discretion and the application of principles of equity,
good faith, fair dealing, reasonableness, conscionability and materiality
(regardless of whether the applicable agreements are considered in a proceeding
in equity or at law).

 



--------------------------------------------------------------------------------



 



Addresses listed on Schedule A
October 21, 2005
Page 5
     We assume no obligation to advise you of any changes in the foregoing
subsequent to the delivery of this opinion letter. This opinion letter has been
prepared solely for your use in connection with the Closing under the Credit
Agreement on the date hereof, and should not be quoted in whole or in part or
otherwise be referred to, and should not be filed with or furnished to any
governmental agency or other person or entity, without the prior written consent
of this firm.
Very truly yours,

 



--------------------------------------------------------------------------------



 



Schedule A
Citibank, N.A.
JPMorgan Chase Bank, N.A.
Bank of America, N.A.
Credit Suisse, Cayman Islands Branch
HSBC Bank USA, N.A.
State Street Bank and Trust Company
UBS Loan Finance LLC
Wells Fargo Bank, National Association

 



--------------------------------------------------------------------------------



 



October 21, 2005
Addressees listed on Schedule A

     
Re:
  Guaranty between Janus Capital Management LLC and Citibank, N.A.

Ladies and Gentlemen:
     This firm has acted as special counsel to Janus Capital Management LLC, a
Delaware limited liability company (the “Company”), and has represented the
Company in that capacity in connection with the Guaranty, dated as of
October 19, 2005 (the “Guaranty”), between the Company and Citibank, N.A., as
agent for the Lenders (the “Agent”). The Guaranty is being entered as a
condition to closing of the Three-Year Competitive Advance and Revolving Credit
Facility Agreement, dated as of October 19, 2005 (the “Credit Agreement”) among
Janus Capital Group Inc. (“JCGI” and the “Managing Member”), JPMorgan Chase
Bank, N.A., as Syndication Agent, Citibank, N.A., individually, as Swingline
Lender and as Administrative Agent, and the Lenders from time to time party
thereto. This opinion letter is being furnished to you pursuant to the
requirements set forth in Section 4.02(b) of the Credit Agreement. Capitalized
terms used herein that are defined in the Credit Agreement shall have the
meanings set forth in the Credit Agreement, unless otherwise defined herein.
     For purposes of this opinion letter, we have examined copies of the
following documents (the “Documents”):

  1.   An executed copy of the Guaranty.     2.   An executed copy of the Credit
Agreement.     3.   The Amended Certificate of Formation of the Company, as
certified by the Secretary of State of the State of Delaware on October 17,
2005, and as certified by the Assistant Secretary of the Managing Member on the
date hereof as being complete and in effect.     4.   The Amended and Restated
Limited Liability Company Agreement of the Company, dated as of March 13, 2003,
as certified by the Assistant Secretary of the Managing Member on the date
hereof as being complete and in effect.

 



--------------------------------------------------------------------------------



 



Addresses listed on Schedule A
October 21, 2005
Page 2

  5.   A certificate of good standing of the Company issued by the Secretary of
State of the State of Delaware dated October 17, 2005.     6.   Certain
resolutions of the Managing Member of the Company, as certified by the Assistant
Secretary of the Managing Member on the date hereof as being complete and in
effect, relating to, among other things, authorization of the Guaranty and
arrangements in connection therewith.     7.   Certificates of the certain
officers of the Company and the Managing Member as to certain facts relating to
the Company and as to the incumbency and signature of certain officers of the
Managing Member.

     The Guaranty and the Credit Agreement are sometimes referred to
collectively as the “Loan Documents.”
     In our examination of the Guaranty and the other Documents, we have assumed
the genuineness of all signatures, the legal capacity of all natural persons,
the accuracy and completeness of all of the Documents, the authenticity of all
originals of the Documents and the conformity to authentic originals of all of
the Documents submitted to us as copies (including telecopies). As to matters of
fact relevant to the opinions expressed herein, we have relied on the
representations and statements of fact made in the Documents. We have not
independently established the facts so relied on and we have not made any
investigation or inquiry other than our examination of the Documents. This
opinion letter is given, and all statements herein are made, in the context of
the foregoing.
     As used in this opinion letter, the phrase “to our knowledge” means the
actual knowledge (that is, the conscious awareness of facts or other
information) of lawyers currently in the firm who have given substantive legal
attention to representation of the Company in connection with the Guaranty.
     For purposes of this opinion letter, we have assumed that (i) the Agent and
each other party to the Loan Documents (other than the Company in the case of
the Guaranty) has all requisite power and authority under all applicable laws,
regulations and governing documents to execute, deliver and perform its
obligations under the Loan Documents to which it is a party and the Agent and
each of such other parties has complied with all legal requirements pertaining
to its status as such status relates to its rights to enforce the Credit
Agreement against JCGI and the Guaranty against the Company, (ii) the Agent and
each of such other parties has duly authorized, executed and delivered the Loan
Documents to which it is a party, (iii) the Agent and each of such other parties
is validly existing and in good standing in all necessary jurisdictions,
(iv) the Loan Documents to which each of such other parties is a party
constitute the valid and binding obligations, enforceable against the Agent and
each of such other parties in accordance with their respective terms, (v) there
has been no mutual mistake of fact or misunderstanding or fraud,

 



--------------------------------------------------------------------------------



 



Addresses listed on Schedule A
October 21, 2005
Page 3
duress or undue influence in connection with the negotiation, execution or
delivery of the Loan Documents, and the conduct of all parties to the Loan
Documents has complied with any requirements of good faith, fair dealing and
conscionability, and (vi) there are and have been no agreements or
understandings among the parties, written or oral, and there is and has been no
usage of trade or course of prior dealing among the parties that would, in
either case, define, supplement or qualify the terms of the Loan Documents. We
have assumed that there would be no change to the Certificate of Formation of
the Company referenced as item 3 above and the certificate of good standing of
the Company referenced as item 5 above if certified and issued by the Secretary
of State of Delaware as of the date hereof. We have also assumed that (a) JCGI
duly authorized, executed and delivered the Credit Agreement and that, as of the
date it was entered into and all relevant times thereafter, the Credit Agreement
constituted and constitutes a valid and binding obligation of JCGI, enforceable
against JCGI in accordance with its terms, and (b) the Company has received from
the Lenders consideration adequate to support the Company’s obligations under
the Guaranty. We have further assumed the validity and constitutionality of each
relevant statute, rule, regulation and agency action covered by this opinion
letter.
     For purposes of the opinions set forth in paragraphs (d) and (e) below, we
have made the following further assumptions: (i) that all orders, judgments and
decrees would be enforced as written; (ii) that the Company will not in the
future take any discretionary action (including a decision not to act) permitted
under the Loan Documents that would result in a violation of law or constitute a
breach or default under any order, judgment, decree, agreement or contract;
(iii) that the Company and its Affiliates are in compliance with all applicable
provisions of the Investment Company Act of 1940, as amended; (iv) that the
Company will obtain all permits and governmental approvals required in the
future, and take all actions required, relevant to subsequent consummation of
the transactions contemplated under the Loan Documents or performance of the
Loan Documents; (v) that all parties to the Loan Documents will act in
accordance with, and will refrain from taking any action that is forbidden by,
the terms and conditions of the Loan Documents; and (vi) the execution, delivery
and performance by the Company of the Guaranty does not and will not conflict
with, contravene, violate or constitute a default under (a) any lease,
indenture, instrument or other agreement to which the Company or its property is
subject, or (b) any judicial or administrative order or decree of any
governmental authority.
     This opinion letter is based as to matters of law solely on applicable
provisions of the following, as currently in effect: (i) as to the opinions
expressed in paragraphs (a), (b), (c)(i) and (d)(i), the Delaware Limited
Liability Company Act; and (ii) as to the opinions given in paragraph (c),
(d)(ii) and (e), except to the extent excluded below, New York contract law (but
not including any statutes, ordinances, administrative decisions, rules or
regulations of any political subdivision of the State of New York); provided,
however, that we express no opinion as to federal or state securities,
antitrust, unfair competition, banking or tax laws or regulations and we express
no opinion as to any other laws, statutes, rule, or regulations not specifically

 



--------------------------------------------------------------------------------



 



Addresses listed on Schedule A
October 21, 2005
Page 4
identified above; and further provided that, with respect to clause (ii) above,
the opinions expressed herein are based upon a review of those laws, statutes
and regulations that, in our experience, are generally recognized as applicable
to the transactions contemplated in the Loan Documents. The law identified in
clause (ii) above, subject to the exclusions and limitations set forth above, is
referred to herein as “Applicable State Law.”
     Based upon, subject to and limited by the foregoing, we are of the opinion
that:
     (a) The Company is validly existing as a limited liability company under
the laws of the State of Delaware.
     (b) The Company has the limited liability company power to execute, deliver
and perform the Guaranty. The execution, delivery and performance by the Company
of the Guaranty have been duly authorized by all necessary limited liability
company action of the Company.
     (c) The Guaranty (i) has been duly executed and delivered on behalf of the
Company and (ii) constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.
     (d) The execution, delivery and performance by the Company of the Guaranty
do not (i) violate the Amended Certificate of Formation of the Company, or
(ii) violate any provision of Applicable State Law.
     (e) Without having made any independent investigation with respect thereto,
no approval or consent of, or registration or filing with, the Secretary of
State of the State of New York or any New York state regulatory agency is
required to be obtained or made by the Company under Applicable State Law in
connection with the execution, delivery and performance by the Company of the
Guaranty.
     In addition to the qualifications, exceptions and limitations elsewhere set
forth in this opinion letter, the opinion expressed in paragraph (c) above is
subject to the qualification that certain rights, remedies, obligations, waivers
and other provisions of the Guaranty may not be enforceable in accordance with
their terms, but, subject to the exceptions, qualifications and limitations set
forth elsewhere in this opinion letter, such unenforceability would not render
the Guaranty invalid as a whole or preclude (i) the judicial enforcement of the
obligations of the Company to pay, upon the occurrence of the conditions
specified in the Guaranty, the principal and interest on the respective Loans
made to JCGI at the rate or rates (but not including any increase in rate after
default) set forth in the Credit Agreement, or (ii) the acceleration by the
Lender of the Company’s obligation to pay such principal, together with such
interest, after a default by the Company (A) in the payment of such principal or
interest, or (B) in the performance of any other obligations of the Company in
circumstances in which a court will provide a remedy.

 



--------------------------------------------------------------------------------



 



Addresses listed on Schedule A
October 21, 2005
Page 5
     In addition to the qualifications, exceptions and limitations elsewhere set
forth in this opinion letter, the opinions expressed above are also subject to
the effect of: (i) bankruptcy, insolvency, reorganization, receivership,
moratorium and other laws affecting creditors’ rights (including, without
limitation, the effect of statutory and other law regarding fraudulent
conveyances, fraudulent transfers and preferential transfers); and (ii) the
exercise of judicial discretion and the application of principles of equity good
faith, fair dealing, reasonableness, conscionability and materiality (regardless
of whether the applicable agreements are considered in a proceeding in equity or
at law).
     We assume no obligation to advise you of any changes in the foregoing
subsequent to the delivery of this opinion letter. This opinion letter has been
prepared solely for your use in connection with the execution of the Guaranty,
and should not be quoted in whole or in part or otherwise be referred to, and
should not be filed with or furnished to any governmental agency or other person
or entity, without the prior written consent of this firm.
Very truly yours,

 



--------------------------------------------------------------------------------



 



Schedule A
Citibank, N.A.
JPMorgan Chase Bank, N.A.
Bank of America, N.A.
Credit Suisse, Cayman Islands Branch
HSBC Bank USA, N.A.
State Street Bank and Trust Company
UBS Loan Finance LLC
Wells Fargo Bank, National Association

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF]
COMPLIANCE CERTIFICATE

     
To:
  The Lenders party to the
 
  Credit Agreement described below
 
   
 
  care of
 
   
 
  Citibank, N.A., as Agent
 
  for the Lenders referred to below
 
  Two Penns Way, Suite 200
 
  New Castle, DE 19720
 
  Attention: [     ]

          This Compliance Certificate is furnished pursuant to the Three-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of
October 19, 2005 (the “Agreement”), among Janus Capital Group Inc., (the
“Borrower”), the Lenders from time to time party thereto, Citibank, N.A., as
Agent and JPMorgan Chase Bank, N.A., as Syndication Agent. Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
assigned to them in the Agreement.
          THE UNDERSIGNED HEREBY CERTIFIES THAT:
          1. I am the duly elected chief financial officer of the Borrower;
          2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and the Subsidiaries during the accounting period
covered by the attached financial statements;
          3. The form attached hereto sets forth financial data and computations
evidencing the Borrower’s and the Subsidiaries’ compliance with certain
covenants of the Agreement, including Section 6.07, all of which data and
computations are true, complete and correct; and
          4. The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below:
[Describe the exceptions by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action which the Borrower
has taken, is taking, or proposes to take with respect to each such condition or
event]

 



--------------------------------------------------------------------------------



 



          The foregoing certifications, together with the computations required
by the Agreement attached hereto and the financial statements delivered with
this Compliance Certificate in support hereof, are made and delivered
this          day of               , 20 .

     
 
   
 
   
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[Letterhead of Prospective Assignee or Participant]
[FORM OF]
CONFIDENTIALITY AGREEMENT
[Date]
Citibank, N.A., as Agent
     for the Lenders referred to below
Two Penns Way, Suite 200
New Castle, DE 19720
Attention: [               ]
Janus Capital Group Inc.
Confidentiality Agreement
Dear Sirs:
          In connection with our possible acquisition of an interest in the
credit facility (the “Facility”) established by the Three-Year Competitive
Advance and Revolving Credit Facility Agreement dated as of October 19, 2005
(the “Agreement”), among the Borrower as defined therein, the lenders from time
to time party thereto (the “Lenders”), Citibank, N.A., as Agent and JPMorgan
Chase Bank, N.A., as Syndication Agent, you, the Borrower or any Lender may
furnish us with confidential documents, materials and information (the
“Information”) relating to the Borrower. Unless otherwise defined herein, the
terms used in this agreement have the meanings assigned to them in the
Agreement.
          We agree to keep confidential and not to disclose (and to cause our
officers, directors, employees, agents, Affiliates and representatives to keep
confidential and not to disclose) and, at the request of you or the Borrower,
promptly to return or destroy, the Information and all copies thereof, extracts
therefrom and analyses or other materials based thereon, except that we shall be
permitted to disclose Information (i) to such of our officers, directors,
employees, advisors, agents, Affiliates and representatives as need to know such
Information in connection with such acquisition; (ii) to the extent required by
applicable laws and regulations or by any subpoena or similar legal process, or
requested by any Governmental Authority having jurisdiction over us; (iii) to
the extent such Information (A) becomes publicly available other than as a
result of a breach by us of this letter, (B) is generated by us or becomes
available to us on a nonconfidential basis from a source other than you, the
Borrower or its Affiliates or any Lender or (C) was available to us on a
nonconfidential basis prior to its disclosure to us by you, the Borrower or its
Affiliates or any Lender; or (iv) to the extent the Borrower shall have
consented in writing to such disclosure.

 



--------------------------------------------------------------------------------



 



          Notwithstanding anything to the contrary contained above, we shall be
entitled to retain all Information to use for the administration of our
interests and the protection of our rights under the Facility.
          The Borrower shall be a third party beneficiary of this Agreement.

                  Very truly yours,
 
                [Name of potential participant/assignee]
 
           
 
      by    
 
           
 
          Name:
 
          Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT F
     GUARANTY dated as of October 19, 2005, between JANUS CAPITAL MANAGEMENT
LLC, a Delaware limited liability company (the "Guarantor”), and CITIBANK, N.A.,
as Agent for the Lenders (as such terms are defined in the Credit Agreement
referred to below).
          Reference is made to the Three-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of October 19, 2005, as amended, restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among Janus Capital Group Inc., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, the Agent, and JPMorgan Chase Bank,
N.A., as Syndication Agent. Capitalized terms used but not otherwise defined
herein have the meanings assigned to them in the Credit Agreement.
          The Lenders have agreed to extend credit to the Borrower on the terms
and subject to the conditions set forth in the Credit Agreement. The Guarantor
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and is willing to execute and deliver this
Agreement in order to induce the Lenders to continue to extend such credit.
          Accordingly, the parties hereto agree as follows:
          SECTION 1. Guarantee. The Guarantor unconditionally guarantees, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of all of the Obligations from time to time outstanding under the
Credit Agreement. The Guarantor further agrees that the due and punctual payment
of the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guaranty hereunder notwithstanding any such extension or renewal of any
Obligation of the Borrower pursuant to the Credit Agreement.
          SECTION 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, the Guarantor waives presentment to, demand of payment from and
protest to the Borrower or to any other guarantor of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of the Guarantor hereunder shall not be affected by (a) the failure of the Agent
or any Lender to assert any claim or demand or to enforce or exercise any right
or remedy against the Borrower or any other guarantor under the provisions of
the Credit Agreement, any other Loan Document or otherwise, (b) any extension or
renewal of any of the Obligations, (c) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of any other
Loan Document or any other guaranty, (d) the failure or delay of any Lender to
exercise any right or remedy against any other guarantor of the Obligations,
(e) the failure of any Lender to assert any claim or demand or to enforce any
remedy under any Loan Document or any other agreement or instrument, (f) any
default, failure or delay, wilful or otherwise, in the performance of the
Obligations; or (g) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Guarantor or
otherwise operate as a discharge of the Guarantor as a matter of law or equity.

 



--------------------------------------------------------------------------------



 



          SECTION 3. Guaranty of Payment. The Guarantor further agrees that its
guaranty constitutes a guaranty of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the Agent
or any Lender to any balance of any deposit account or credit on the books of
the Agent or any Lender in favor of the Borrower, any other guarantor or any
other Person.
          SECTION 4. No Discharge or Diminishment of Guaranty. The obligations
of the Guarantor hereunder shall not be subject to any reduction, limitation,
impairment, recoupment or termination for any reason (other than the payment in
full in cash of all of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.
          SECTION 5. Agreement to Pay; Subordination. In furtherance of the
foregoing and not in limitation of any other right that the Agent or any Lender
has at law or in equity against the Guarantor by virtue hereof, upon the failure
of the Borrower to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Guarantor hereby promises to and will forthwith pay, or cause to be paid, to
the Agent or such Lender as designated thereby in cash the amount of such unpaid
Obligation. Upon payment by the Guarantor of any sums as provided above, all
rights of the Guarantor against the Borrower arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinated and junior in right of payment to the
prior indefeasible payment in full of all the Obligations (it being understood
that, after the discharge of all the Obligations, such rights may be exercised
by the Guarantor notwithstanding that the Borrower may remain contingently
liable for indemnity or other Obligations). If any amount shall erroneously be
paid to the Guarantor on account of such subrogation such amount shall be held
in trust for the benefit of the Lenders and shall forthwith be paid to the Agent
to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or any other
Loan Document.
          SECTION 6. Information. The Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that none of the Agent and the Lenders
will have any duty to advise the Guarantor of information known to it or any of
them regarding such circumstances or risks.
          SECTION 7. Representations and Warranties. The Guarantor represents
and warrants as to itself that:
          (a) The Guarantor is a limited liability company duly formed, validly
existing and in good standing under the laws of its jurisdiction of formation
and has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted where the failure to so qualify would have a
Material Adverse Effect.

- 2 -



--------------------------------------------------------------------------------



 



          (b) The Guarantor has the full power and authority and legal right to
execute and deliver this Guaranty and to perform its obligations hereunder
(collectively, the “Transactions”). The Transactions have been duly authorized
by proper corporate proceedings, and this Guaranty constitutes a legal, valid
and binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium or similar laws affecting the enforcement of
creditors’ rights generally.
          (c) None of the Transactions will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on the Guarantor or
the Guarantor’s certificate of formation or limited liability company agreement
or the provisions of any indenture, instrument or agreement to which the
Guarantor is a party or is subject, or by which it, or its property, is bound,
or conflict therewith or constitute a default thereunder, or result in the
creation or imposition of any Lien in, of or on the property of the Guarantor
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of this Guaranty.
          (d) The Guarantor has, to its best knowledge and belief, complied in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions of any domestic or foreign government or any instrumentality or
agency thereof, having jurisdiction over the conduct of its businesses or the
ownership of its properties, except to the extent that the failure to comply
therewith could not, in the aggregate, be reasonably expected to have a Material
Adverse Effect. The Guarantor has complied in all material respects with all
Federal, state, local and other statutes, ordinances, orders, judgments, rulings
and regulations relating to environmental pollution or to environmental
regulation or control or to employee health or safety. The Guarantor has not
received notice of any material failure so to comply which could reasonably be
expected to result in a Material Adverse Effect. The Guarantor’s facilities do
not manage any hazardous wastes, hazardous substances, hazardous materials,
toxic substances, toxic pollutants or substances similarly denominated, as those
terms or similar terms are used in the Resource Conservation and Recovery Act,
the Comprehensive Environmental Response Compensation and Liability Act, the
Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law relating to environmental pollution or employee health and
safety, in violation in any material respect of any law or any regulations
promulgated pursuant thereto. The Guarantor is aware of no events, conditions or
circumstances involving environmental pollution or contamination or employee
health or safety that could reasonably be expected to result in liability on the
part of the Guarantor which could reasonably be expected to result in a Material
Adverse Effect.
          (e) Except for any Disclosed Matter, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of its officers, threatened against or affecting the
Guarantor that (i) is required to be disclosed in any filing with the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934, as
amended, or (ii) could reasonably be expected to have a Material Adverse Effect.
          SECTION 8. Termination. The obligations of the Guarantor hereunder
(a) shall, subject to clause (b) below, terminate when all the Obligations have
been paid in full and the

- 3 -



--------------------------------------------------------------------------------



 




Lenders have no further commitment to lend under the Credit Agreement and
(b) shall continue to be effective or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Agent or any Lender upon the bankruptcy or
reorganization of the Borrower or otherwise.
          SECTION 9. Binding Agreement; Assignments. Whenever in this Guaranty
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the Guarantor that are contained in this
Guaranty shall bind and inure to the benefit of each party hereto and their
respective successors and assigns. This Guaranty shall become effective when a
counterpart hereof executed on behalf of the Guarantor shall have been delivered
to the Agent and a counterpart hereof shall have been executed on behalf of the
Agent, and thereafter shall be binding upon the Guarantor and the Agent and
their respective successors and assigns, and shall inure to the benefit of the
Guarantor, the Agent and the Lenders, and their respective successors and
assigns, except that the Guarantor shall not have the right to assign its rights
or obligations hereunder or any interest herein and any such attempted
assignment shall be void.
          SECTION 10. Waivers; Amendment. (a) No failure or delay of the Agent
or any Lender in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agent or any Lender
hereunder or under the Credit Agreement or any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Guaranty shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Guarantor in any case shall entitle
the Guarantor to any other or further notice or demand in similar or other
circumstances.
          (a) Neither this Guaranty nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantor and the Agent (with the prior written consent of the Lenders if
required under the Credit Agreement).
          SECTION 11. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 12. Notices. All communications and notices hereunder shall be
in writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to the Guarantor shall be given to it in
care of the Borrower.
          SECTION 13. Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Guarantor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Guaranty shall be considered to have been relied upon by the
Agent and the Lenders and shall survive the making by the Lenders of the Loans
regardless of any investigation made by any of them or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued

- 4 -



--------------------------------------------------------------------------------



 




interest on any Loan or any other fee or amount payable under this Guaranty or
any other Loan Document is outstanding and unpaid and as long as the Commitments
have not been terminated.
          (a) In the event any one or more of the provisions contained in this
Guaranty should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 14. Counterparts. This Guaranty may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided herein. Delivery of an executed signature page to this Guaranty by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Guaranty.
          SECTION 15. Rules of Interpretation. The rules of interpretation
specified in Section 1.02 of the Credit Agreement shall be applicable to this
Guaranty.
          SECTION 16. Jurisdiction; Consent to Service of Process. (a) The
Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty shall affect any right that the Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Guaranty
against the Guarantor or its properties in the courts of any jurisdiction.
          (a) The Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty in any New York State or
Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (b) Each party to this Guaranty irrevocably consents to service of
process in the manner provided for notices in Section 12. Nothing in this
Guaranty will affect the right of any party to this Guaranty to serve process in
any other manner permitted by law.
          SECTION 17. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE

- 5 -



--------------------------------------------------------------------------------



 



LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
          SECTION 18. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each of the Agent and the Lenders is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Person to or for the credit or the account of the Guarantor
against any or all the obligations of the Guarantor now or hereafter existing
under this Guaranty held by such Person, irrespective of whether or not such
Person shall have made any demand under this Guaranty and although such
obligations may be unmatured. The rights of each Person under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Person may have.

- 6 -



--------------------------------------------------------------------------------



 



                IN WITNESS WHEREOF, the parties hereto have duly executed this
Guaranty as of the day and year first above written.

                  JANUS CAPITAL MANAGEMENT LLC,
 
                    By: JANUS CAPITAL GROUP INC., as managing member,
 
           
 
               /s/ David R. Martin
 
           
 
          Name: David R. Martin
 
          Title: EVP and CFO
 
                    By: CITIBANK, N.A., as Agent,
 
           
 
               /s/ Matthew Nicholls
 
           
 
          Name: Matthew Nicholls
 
          Title: Director

- 7 -



--------------------------------------------------------------------------------



 



EXHIBIT G
     Administrative Details Form
Deal Name: Janus
General Information

                 
Your Institutions Legal Name:
                         
 
               
Tax Withholding:
                Note: To avoid the potential of having interest income withheld,
all investors must deliver all current and appropriate tax forms.
Tax ID #:
                         
 
               
Sub-Allocation: (United States only)
                Note: If your institution is sub-allocating its allocation,
please fill out the information below. Additionally, an administrative detail
form is required for each legal entity. Execution copies (e.g. Credit
Agreement/Assignment Agreement) will be sent for signature to the Sub-Allocation
Contact below.
 
               
Sub-Allocated Amount:
  $                    
Signing Credit Agreement?
  Yes
  No    
Coming In Via Assignment?
  Yes
  No    

Sub-Allocation Contact:

                      NAME:    
Address:
              E-mail:                  
 
                                 
City:
      State:       Phone #:    
 
                   
Postal Code:
      Country:       Fax #:    
 
                   

Contact List
Business/Credit Matters: (Responsible for trading and credit approval process of
the deal)
Primary:

                      NAME:    
 
                   
Address:
              E-mail:                  
 
                                 
City:
      State:       Phone #:    
 
                   
Postal Code:
      Country:       Fax #:    
 
                   

Backup:

                      NAME:    
 
                   
Address:
              E-mail:                  
 
                                 
City:
      State:       Phone #:    
 
                   
Postal Code:
      Country:       Fax #:    
 
                   

 
Admin Details can be submitted online, via Citigroup’s Global Loans Web Site.
Send an e-mail to oploanswebadmin@citigroup.com with your contact information
and the deal name to request a user ID/password to submit/modify Admin Details
online.

 



--------------------------------------------------------------------------------



 



Administrative Details Form
Admin/Operations Matters: (Responsible for interest, fee, principal payment,
borrowing & pay-downs)
Primary:

                      NAME:    
 
                   
Address:
              E-mail:                  
 
                                 
City:
      State:       Phone #:    
 
                   
Postal Code:
      Country:       Fax #:    
 
                   

Backup:

                      NAME:    
 
                   
Address:
              E-mail:                  
 
                                 
City:
      State:       Phone #:    
 
                   
Postal Code:
      Country:       Fax #:    
 
                   

Closing Contact: (Responsible for Deal Closing matters)

                      NAME:    
 
                   
Address:
              E-mail:                  
 
                                 
City:
      State:       Phone #:    
 
                   
Postal Code:
      Country:       Fax #:    
 
                   

Disclosure Contact: ( Receives disclosure materials, such as financial reports,
via our web site)

                      NAME:    
 
                   
Address:
              E-mail:                  
 
                                 
City:
      State:       Phone #:    
 
                   
Postal Code:
      Country:       Fax #:    
 
                   

 
Admin Details can be submitted online, via Citigroup’s Global Loans Web Site.
Send an e-mail to oploanswebadmin@citigroup.com with your contact information
and the deal name to request a user ID/password to submit/modify Admin Details
online.

2



--------------------------------------------------------------------------------



 



Administrative Details Form
Routing Instructions
Routing Instructions for this deal:

                      Correspondent Bank:    
City:
      State:       Account Name:    
 
                   
Postal Code:
              Account#:    
 
                   
Payment Type:
              Benef. Acct. Name:    
 
                   
Fed
  ABA   CHIPS       Benef. Acct. #:    
 
                   
ABA/CHIPS #:
                                 

Reference:                                                             
Attention:                                                             
Administrative Agent Information

              Bank Loans Syndication — Agent Contact       Agent Wiring
Instructions
 
  Name:   Barbara Fellure    
 
  Telephone:   302-894-6021   Citibank, N.A.
 
  Fax:   212-994-0961   ABA #: 021-00-0089
 
          Acct Name:
 
  Address:   2 Penns Way   Medium Term Finance
 
      Suite 200   Acct #: 36852248
 
      New Castle, De 19720    

Initial Funding Standards: LIBOR — Fund 2 days after rates are set.
Admin Details can be submitted online, via Citigroup’s Global Loans Web Site.
Send an e-mail to oploanswebadmin@citigroup.com with your contact information
and the deal name to request a user ID/password to submit/modify Admin Details
online.

3



--------------------------------------------------------------------------------



 



SECTION 4.02(e) CERTIFICATE
OF
JANUS CAPITAL GROUP INC.
          The undersigned, David R. Martin, does hereby certify that he is a
Financial Officer (as such term is defined in the Three-Year Competitive Advance
and Revolving Credit Facility Agreement dated as of October 19, 2005 among Janus
Capital Group Inc. and various parties (the “Credit Agreement”)) of Janus
Capital Group Inc. Pursuant to Section 4.02 (e) of the Credit Agreement, the
undersigned is delivering this Certificate and hereby certifies as follows:
          (a) The representations and warranties made by Janus Capital Group
Inc. in Article III of the Credit Agreement are true and correct in all material
respects on and as of the date hereof with the same effect as if made on the
date hereof.
          (b) No Event of Default or Default (as such terms are defined in the
Credit Agreement) has occurred or is continuing as of the date hereof.
          IN WITNESS WHEREOF, the undersigned has hereunto signed his name this
19 day of October, 2005.

              JANUS CAPITAL GROUP INC.
 
       
 
  By:   /s/ David R. Martin
 
       
 
  Name:   David R. Martin
 
  Title:   Executive Vice President and Chief Financial Officer





--------------------------------------------------------------------------------



 



INCUMBENCY CERTIFICATE
OF
JANUS CAPITAL GROUP INC.
          The undersigned, Curt R. Foust, does hereby certify that he is the
duly elected Assistant Secretary of Janus Capital Group Inc., a Colorado
corporation (the “Company”), and that the following individual is the duly
elected or appointed, qualified and acting officer of the Company, holding the
office set forth opposite his name, and that the signature set forth opposite
such officer’s name is the genuine signature of such person:

          Name   Office   Signature
 
       
David R. Martin
  Executive Vice President and Chief Financial Officer   /s/ David R. Martin
 
       

          IN WITNESS WHEREOF, the undersigned has hereunto signed his name this
19 day of October, 2005.

              JANUS CAPITAL GROUP INC.
 
       
 
  By:   /s/ Curt R. Foust
 
       
 
  Name:   Curt R. Foust
 
  Title:   Assistant Secretary

          The undersigned, David R. Martin, Executive Vice President and Chief
Financial Officer of the Company, does hereby certify that Curt R. Foust is the
duly elected Assistant Secretary of the Company and that the signature set forth
immediately above is his genuine signature.
          IN WITNESS WHEREOF, the undersigned has hereunto signed his name this
19 day of October, 2005.

              JANUS CAPITAL GROUP INC.
 
       
 
  By:   /s/ David R. Martin
 
       
 
  Name:   David R. Martin
 
  Title:   Executive Vice President and Chief Financial Officer

